   Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 1 of 66 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

  ABDULLAH ANSARY, derivatively on behalf
  of TABLEAU SOFTWARE, INC. and
  SALESFORCE.COM, INC.,
                                                     C.A. No. ________________
         Plaintiff,

         vs.
                                                     DEMAND FOR JURY TRIAL
  CHRISTIAN CHABOT, THOMAS E.
  WALKER JR., PATRICK HANRAHAN,
  CHRISTOPHER STOLTE, FRANCOIS
  AJENSTAT, FOREST BASKETT, WILLIAM
  “BILLY” BOSWORTH, ELLIOTT “REN”
  JURGENSEN JR., JOHN MCADAM, JAY
  PEIR, and BROOKE SEAWELL,

         Defendants,

         and

  TABLEAU SOFTWARE, INC. and
  SALESFORCE.COM, INC.,

         Nominal Defendants.


          VERIFIED SHAREHOLDER DOUBLE DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Abdullah Ansary (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendants Tableau Software, Inc. (“Tableau” or the “Company”) and

Salesforce.com, Inc. (“Salesforce”), files this Verified Shareholder Double Derivative Complaint

against Individual Defendants Christian Chabot, Thomas E. Walker Jr., Patrick Hanrahan,

Christopher Stolte, Francois Ajenstat, Forest Baskett, William “Billy” Bosworth, Elliott “Ren”

Jurgensen Jr., John McAdam, Jay Peir, and Brooke Seawell (collectively, the “Individual

Defendants” and together with Tableau and Salesforce, the “Defendants”) for breaches of their


                                               1
   Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 2 of 66 PageID #: 2




fiduciary duties as directors and/or officers of Tableau and unjust enrichment. As for his complaint

against the Individual Defendants, Plaintiff alleges the following based upon personal knowledge

as to himself and his own acts, and information and belief as to all other matters, based upon, inter

alia, the investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Tableau and Salesforce, legal filings, news reports,

securities analysts’ reports and advisories about the Company, and information readily obtainable

on the Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations

set forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a shareholder double derivative action that seeks to remedy wrongdoing

committed by Tableau’s directors and officers starting on February 5, 2015 and continuing through

February 4, 2016 (the “Relevant Period”).

       2.      The double derivative claims asserted in this Complaint are the claims that belong

to Tableau, which is the wholly-owned subsidiary of Salesforce, and, thus, are the claims that

ultimately belong to Salesforce.

       3.      Salesforce is a cloud-based software company that offers a suite of technologies

and services related to customer relationship management. The Company was founded in 2003 by

Defendants Christian Chabot, Patrick Hanrahan, and Christopher Stolte with a mission to make

data understandable to ordinary people. Tableau also provides business analytics (sometimes

referred to as business informatics, or “BI”) software products. Tableau’s main products include:

Tableau Desktop, Tableau Server, Tableau Online, Tableau Prep, and Tableau Public. The




                                                  2
   Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 3 of 66 PageID #: 3




Company’s technology includes Tableau’s “proprietary and breakthrough technology called

VizQL.”

       4.       Although the Company enjoyed relatively minimal competition in its early years,

by 2015, a number of competing products entered the marketplace, many offered by sophisticated

companies with substantial resources, including Salesforce.

       5.       During the Relevant Period, the Individual Defendants made, and caused Tableau

to make, numerous false statements regarding the effect that competition was having on Tableau’s

business and operations in press releases, SEC filings, during conference calls, and at presentations

to investors.

       6.       After misleading the market about the effects of competition on Tableau’s business

for roughly a year, the Company issued a press release on February 4, 2016, revealing that it had

recognized a $46.7 million valuation allowance on deferred income tax assets, explaining that

“[w]e believe that it is more likely than not that the benefit from our U.S. federal and state deferred

tax assets will not be realized.” This disclosure signaled to the marketplace that competitors’

aggressively priced offerings were having a material adverse effect on Tableau’s business.

       7.       On this news, the price of Tableau stock dropped $40.42 per share, or 49.4%, from

the previous day’s closing price of $81.75, to close at $41.33 per share on February 5, 2016.

       8.       During the Relevant Period, the Individual Defendants personally made and/or

caused the Company to make a series of materially false and misleading statements regarding the

Company’s business, operations, prospects and legal compliance. Specifically, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading

statements and omissions of material fact that failed to disclose that: (1) new, aggressively-priced

software introduced by competitors was causing Tableau’s customers to delay and cancel pending




                                                  3
    Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 4 of 66 PageID #: 4




license orders; (2) competitive products were lengthening Tableau’s sales cycle and decelerating

its growth rate; (3) statements about competition having little or no adverse effect on the

Company’s business understated and misrepresented the effects of competition on Tableau; (4)

based on the foregoing, the Individual Defendants lacked a reasonable basis for positive statements

about the Company’s future growth prospects; (5) the Company failed to maintain internal

controls; and (6) as a result of the foregoing, the Company’s public statements were materially

false and misleading at all relevant times.

       9.      Also during the Relevant Period, the Individual Defendants breached their fiduciary

duties by causing the Company to fail to maintain internal controls.

       10.     Furthermore, when the Company’s stock price was artificially inflated due to the

foregoing misrepresentations, seven of the Individual Defendants breached their fiduciary duties

by engaging in lucrative insider sales, netting proceeds of over 337 million.

       11.     In light of the Individual Defendants’ misconduct, which has subjected Tableau and

its former Chief Executive Officer (“CEO”), its former Chief Financial Officer (“CFO”), its former

Chief Development Officer, and its former Chief Scientist to being named as defendants in a

federal securities fraud class action lawsuit pending in the United States District Court for the

Southern District of New York, captioned Scheufele, et al. v. Tableau Software, Inc., et al., C.A.
                                                              1
No. 17-cv-05753-JGK (the “Securities Class Action”),              the need to undertake internal

investigations, and losses due to the unjust enrichment of the Individual Defendants who were




1
 On February 2, 2018, the Second Amended Complaint for Violations of the Federal Securities
Laws (“SAC”) was filed in the Securities Class Action. On February 8, 2019, Judge John G. Koeltl
entered an order denying the motion to dismiss the SAC. On January 16, 2020, Judge Koeltl
granted the lead plaintiff’s motion for class certification in the Securities Class Action.


                                                 4
   Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 5 of 66 PageID #: 5




improperly over-compensated by the Company and who benefitted from the wrongdoing alleged

herein, the Company will have to expend many millions of dollars.

       12.     The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

       13.     On June 9, 2019, Tableau entered into an agreement and plan of merger (the

“Merger Agreement”) with Salesforce and Sausalito Acquisition Corp., a Delaware corporation

and wholly-owned subsidiary of Salesforce. Pursuant to the Merger Agreement, Salesforce

acquired all outstanding shares of Tableau stock, which were exchanged for shares of Salesforce

stock. Salesforce’s acquisition of Tableau, a deal worth $15.7 billion, was completed on August

1, 2019, on which date Salesforce acquired all of the outstanding capital stock of Tableau, and

Tableau became an indirect wholly-owned subsidiary of Salesforce (collectively, the “Merger”).

Subsequently, Tableau’s stock ceased trading on the New York Stock Exchange (“NYSE”).

       14.     In connection with the Merger, on August 1, 2019, each member of Tableau’s

Board of Directors (“Board”) resigned, with the exception of non-party Adam Selipsky

(“Selipsky”), who stayed on as the CEO of Tableau.

       15.     Because of the substantial damage the Individual Defendants inflicted on Tableau,

the Board of Directors of Salesforce (the “Parent Board”) caused Salesforce to acquire Tableau at

an unfair price. Moreover, the Parent Board caused Salesforce to include an indemnification

provision in the Merger Agreement immunizing all of the Individual Defendants from liability,

which is patently unreasonable given the Individual Defendants’ breaches of fiduciary duty and

other misconduct as alleged herein. As such, a majority of the Parent Board cannot consider a

demand to commence litigation against the Individual Defendants on behalf of the Company with

the requisite level of disinterestedness and independence.




                                                5
   Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 6 of 66 PageID #: 6




                                  JURISDICTION AND VENUE

          16.    Diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and the Individual

Defendants are citizens of different states and the amount in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs.

          17.    This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question pertaining to the claims made in the Securities Class

Action.

          18.    This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

          19.    Venue is proper in this District because both Tableau and Salesforce are

incorporated in this District. In addition, the Defendants have conducted business in this District,

and Defendants’ actions have had an effect in this District.

                                               PARTIES

          Plaintiff

          20.    Plaintiff is a current shareholder of Salesforce. Plaintiff continuously held Tableau

common stock at the time of the wrongdoing alleged in this Complaint through the closing of the

Merger, at which time, by dint of the Merger, Plaintiff became a shareholder of Salesforce, and

since which time Plaintiff has continuously held Salesforce common stock.

          21.    Plaintiff is a citizen of New York.

          Nominal Defendant Tableau

          22.    Tableau is a Delaware corporation with its principal executive offices located at

1621 N. 34th Street, Seattle, Washington 98103. Tableau is an indirect wholly-owned subsidiary

of Salesforce. Prior to the Merger, Tableau’s stock traded on the NYSE under the ticker symbol

“DATA.”


                                                   6
    Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 7 of 66 PageID #: 7




       Nominal Defendant Salesforce

       23.      Salesforce is a Delaware corporation with its principal executive offices located at

415 Mission Street, 3rd Floor, San Francisco, California 94105. Salesforce’s shares trade on the

NYSE under the ticker symbol “CRM.”

       Defendant Chabot

       24.      Defendant Christian Chabot (“Chabot”) is one of the Company’s co-founders and

served as the Company’s Chairman from 2003 until he resigned on August 1, 2019. He also served

as the Company’s CEO from 2003 to August 2016. According to the Company’s Schedule 14A

filed with the SEC on March 31, 2015 (the “2015 Proxy Statement), as of March 18, 2015,

Defendant Chabot beneficially owned 1,410 shares of the Company’s Class A common stock and

6,477,177 shares of the Company’s Class B Common stock, which combined represented 24.19%

of the total shareholder voting power on that date.2 Given that the price per share of the Company’s

Class A common stock at the close of trading on March 18, 2015 was $97.88, Chabot owned at

least $634.1 million worth of Tableau common stock.

       25.      For the fiscal year ended December 31, 2015, Defendant Chabot received $530,901

in compensation from the Company. This included $375,000 in salary, and $155,901 in all other

compensation. For the fiscal year ended December 31, 2016, Defendant Chabot received $376,500

in compensation from the Company. This included $375,000 in salary, and $1,500 in all other

compensation.




2
 His shares included 533,177 shares of Class B common stock issuable pursuant to stock options
exercisable within 60 days of March 18, 2015 and 313 shares of Class A Common Stock issuable
pursuant to restricted stock units (“RSUs”) within 60 days of March 18, 2015.


                                                 7
   Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 8 of 66 PageID #: 8




       26.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Chabot made the following sales of Company stock, and made no purchases of Company stock:

               Date             Number of Shares             Price                Proceeds
        February 9, 2015                50,958              $ 94.11           $      4,795,657
        February 9, 2015                82,242              $ 93.43           $      7,683,870
        February 9, 2015                  4,800             $ 95.00           $        456,000
        February 10, 2015               48,796              $ 95.52           $      4,660,994
        February 10, 2015               33,004              $ 94.58           $      3,121,518
        February 10, 2015               33,474              $ 93.57           $      3,132,162
        February 10, 2015               10,726              $ 92.69           $        994,193
        February 11, 2015                 6,500             $ 96.77           $        629,005
        February 11, 2015               29,500              $ 96.06           $      2,833,770
        February 13, 2015               10,221              $ 100.00          $      1,022,100
        February 17, 2015                   104             $ 98.15           $         10,208
        February 19, 2015             120,379               $ 100.12          $     12,052,345
        February 20, 2015               19,400              $ 100.37          $      1,947,178
        May 12, 2015                    10,365              $ 108.05          $      1,119,398
        May 12, 2015                      1,000             $ 110.61          $        110,610
        May 12, 2015                    91,351              $ 109.84          $     10,033,994
        May 12, 2015                    47,284              $ 108.98          $      5,153,010
        May 18, 2015                         83             $ 110.51          $          9,172
        August 3, 2015                150,000               $ 101.12          $     15,168,000
        August 17, 2015                      90             $ 106.50          $          9,585
        November 10, 2015                 5,500             $ 97.44           $        535,920
        November 10, 2015               56,325              $ 95.92           $      5,402,694
        November 10, 2015               21,675              $ 96.61           $      2,094,022
        November 11, 2015               14,500              $ 95.92           $      1,390,840
        November 11, 2015               52,000              $ 95.32           $      4,956,640
        November 16, 2015                    88             $ 93.13           $          8,195

Thus, in total, before the fraud was exposed, he sold 900,365 Company shares on inside

information, representing approximately 13% of his stock holdings at the beginning of the

Relevant Period, for which he received over $89.3 million. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.


                                                8
    Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 9 of 66 PageID #: 9




         27.    The Company’s Schedule 14A filed with the SEC on March 31, 2016 (the “2016

Proxy Statement) stated the following about Defendant Chabot:

         Christian Chabot3 is one of our co-founders and has served as our Chief Executive
         Officer and Chairman of our Board since our inception in 2003. Prior to joining us,
         Mr. Chabot served as an Associate Partner at Softbank Venture Capital, a venture
         capital firm. Prior to Softbank, Mr. Chabot was the President and co-founder of
         BeeLine LLC, a visualization software company. He holds an M.B.A. from
         Stanford University, an M.Sc. from the University of Sussex and a B.S. from
         Stanford University. Mr. Chabot was chosen to serve on our Board because he is a
         co-founder, a significant stockholder and our Chief Executive Officer.

         28.    Upon information and belief, Defendant Chabot is a resident of Washington.

         Defendant Walker

         29.    Defendant Thomas E. Walker Jr. (“Walker”) served as the Company’s CFO from

2008 until he was replaced on February 1, 2018 following his resignation. According to the 2015

Proxy Statement, as of March 18, 2015, Defendant Walker beneficially owned 44,105 shares of

the Company’s Class A common stock and 194,874 shares of the Company’s Class B Common

stock.4 Given that the price per share of the Company’s Class A common stock at the close of

trading on March 18, 2015 was $97.88, Walker owned at least $23.4 million worth of Tableau

stock.

         30.    For the fiscal year ended December 31, 2015, Defendant Walker received

$3,884,118 in compensation from the Company. This included $300,000 in salary, $3,428,568 in

stock awards, $150,000 in non-equity incentive plan compensation, and $5,550 in all other

compensation. For the fiscal year ended December 31, 2016, Defendant Walker received



3
  Emphasis throughout this Complaint is in the original sources quoted unless otherwise noted.
4
  His Tableau stockholding included (i) 43,026 shares of Class A common stock held by the
Thomas and Katherine Walker Living Trust, for which Defendant Walker held voting and
dispositive power, (ii) 194,874 shares of Class B common stock issuable pursuant to stock options
exercisable within 60 days of March 18, 2015 and (iii) 313 shares of Class A Common Stock
issuable pursuant to RSUs within 60 days of March 18, 2015.


                                                 9
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 10 of 66 PageID #: 10




$2,973,849 in compensation from the Company. This included $350,000 in salary, a bonus of

$124,500, $2,468,799 in stock awards, $29,050 in non-equity incentive plan compensation, and

$1,500 in all other compensation.

       31.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Walker made the following sales of Company stock, and made no purchases of Company stock:

                Date            Number of Shares             Price                Proceeds
        February 9, 2015                62,503              $ 93.81           $      5,863,406
        February 9, 2015                58,009              $ 93.10           $      5,400,638
        February 9, 2015                  9,488             $ 94.98           $        901,170
        February 17, 2015                   135             $ 98.32           $         13,273
        March 4, 2015                   20,000              $ 91.25           $      1,825,000
        May 12, 2015                    24,146              $ 108.29          $      2,614,770
        May 12, 2015                    15,854              $ 109.17          $      1,730,781
        May 18, 2015                        132             $ 110.51          $         14,587
        June 1, 2015                    17,000              $ 113.06          $      1,922,020
        June 1, 2015                     3,000              $ 111.79          $        335,370
        July 31, 2015                     5,000             $ 106.19          $        530,950
        July 31, 2015                   15,000              $ 106.64          $      1,599,600
        August 3, 2015                  15,000              $ 103.36          $      1,550,400
        August 3, 2015                   5,000              $ 104.65          $        523,250
        August 17, 2015                     136             $ 106.50          $         14,484
        September 1, 2015               20,000              $ 93.08           $      1,861,600
        November 10, 2015               40,000              $ 97.23           $      3,889,200
        November 16, 2015                   135             $ 93.13           $         12,573
        December 1, 2015                 3,200              $ 97.34           $        311,488
        December 1, 2015                16,800              $ 97.00           $      1,629,600

Thus, in total, before the fraud was exposed, he sold 330,538 Company shares on inside

information, representing all the stock held by Defendant Walker at the beginning of the Relevant

Period, in addition to hundreds of thousands of Tableau shares he received during the Relevant

Period, for which he received over $32.5 million. His insider sales made with knowledge of




                                                10
    Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 11 of 66 PageID #: 11




material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

        32.    The Company’s 2016 Proxy Statement stated the following about Defendant

Walker:

        Thomas Walker has served as our Chief Financial Officer since July 2008 and, prior
        to that, served as our Vice President, Finance and Operations. Prior to joining us,
        Mr. Walker served as Vice President, Finance and Administration at Beacon Fire
        and Safety LP, which was subsequently acquired by Cintas Corporation.
        Mr. Walker has over 20 years of experience in software and publishing, including
        roles in corporate finance at Time Warner Inc. and IDG Books Worldwide, Inc.,
        which was subsequently acquired by John Wiley & Sons, Inc. Mr. Walker holds an
        M.B.A. from CUNY Baruch College and a B.S. from Arizona State University.

        33.    Upon information and belief, Defendant Walker is a resident of Washington.

        Defendant Baskett

        34.    Defendant Forest Baskett (“Baskett”) served as a Company a director from 2008

until his resignation, effective February 24, 2017. According to the 2015 Proxy Statement, as of

March 18, 2015, Defendant Baskett beneficially owned 43,178 shares of the Company’s Class A

common stock and 1,989,907 shares of the Company’s Class B common stock, which combined

represented 7.59% of the total shareholder voting power on that date.5 Given that the price per

share of the Company’s Class A common stock at the close of trading on March 18, 2015 was

$97.88, Baskett owned at least approximately $199 million worth of Tableau stock.




5
  Defendant Baskett’s Class B share ownership consisted of (i) 1,964,192 shares of Class B
common stock held by New Enterprise Associates 11, Limited Partnership (“NEA 11”) and
(ii) 4,048 shares of Class B common stock held by NEA Ventures 2004, L.P. (“Ven 2004”).
Defendant Baskett’s Class A share ownership included 43,178 shares of Class A common stock
held by the Baskett Family Trust u/a 10/12/2010, for which Defendant Baskett held voting and
dispositive power, and 21,667 shares of Class B common stock issuable pursuant to stock options
exercisable within 60 days of March 18, 2015.


                                                11
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 12 of 66 PageID #: 12




       35.       During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Baskett sold 10,500 shares of Company stock on February 11, 2015, at a price of $96.00 per share,

and sold 26,667 shares of Company stock on November 10, 2017, at a price of $93.97 per share.

Thus, Defendant Baskett sold a total of 37,167 shares from which he received over $3.5 million.

His insider sales made with knowledge of material non-public information before the material

misstatements and omissions were exposed demonstrate his motive in facilitating and participating

in the scheme.

       36.       The Company’s 2016 Proxy Statement stated the following about Defendant

Baskett:

       Forest Baskett has served as a member of our Board since August 2008. Dr. Baskett
       has been a General Partner with NEA, since 2004, where he focuses on information
       and energy technology investments. Dr. Baskett joined NEA in 1999. From 1986
       to 1999, Dr. Baskett served as Chief Technology Officer and Senior Vice President,
       Research and Development of Silicon Graphics Inc. Prior to joining Silicon
       Graphics, he founded and directed the Western Research Laboratory of Digital
       Equipment Corporation from 1982 to 1986, and was a professor of Computer
       Science and Electrical Engineering at Stanford University from 1971 to 1982.
       Dr. Baskett also serves on the boards of various private technology companies.
       Dr. Baskett holds a Ph.D. in Computer Science from the University of Texas at
       Austin and a B.A. from Rice University. He is also a member of the National
       Academy of Engineering. Dr. Baskett was chosen to serve on our Board due to his
       extensive experience with a wide range of technology companies and the venture
       capital industry.

       37.       Upon information and belief, Defendant Baskett is a resident of California.

       Defendant Bosworth

       38.       Defendant William “Billy” Bosworth (“Bosworth”) served as a member of the

Board from May 2015 until he resigned on August 1, 2019. According to the 2015 Proxy

Statement, as of March 18, 2015, Defendant Bosworth beneficially owned 1,000 shares of the

Company’s Class B common stock. Given that the price per share of the Company’s Class A



                                                 12
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 13 of 66 PageID #: 13




common stock at the close of trading on March 18, 2015 was $97.88, Bosworth owned at least

$97,880 worth of Tableau stock.

       39.    For the fiscal year ended December 31, 2015, Defendant Bosworth received

$443,919 in compensation from the Company. This included $39,375 in fees earned or paid in

cash, and $404,544 in stock awards. For the fiscal year ended December 31, 2016, Defendant

Bosworth received $279,246 in compensation from the Company. This included $52,500 in fees

earned or paid in cash, and $226,746 in stock awards.

       40.    The Company’s 2016 Proxy Statement stated the following about Defendant

Bosworth:

       Billy Bosworth has served as a member of our Board since May 2015.
       Mr. Bosworth has served as the President and Chief Executive Officer and as a
       member of the board of DataStax, Inc., a provider of open-source and big-data
       database technology, since May 2011. Prior to joining DataStax, Mr. Bosworth
       held positions at Quest Software, a provider of systems management software, from
       June 2005 to May 2011, where his most recent role was Vice President and General
       Manager of the database business unit. Mr. Bosworth holds a B.S. in Information
       Science and Data Processing from the University of Louisville. Mr. Bosworth was
       chosen to serve on our Board due to his experience in the database industry, and in
       particular, his extensive background in product management and development.

       41.    Upon information and belief, Defendant Bosworth is a resident of California.

       Defendant Hanrahan

       42.    Defendant Patrick Hanrahan (“Hanrahan”) is a co-founder of Tableau and served

as the Company’s Chief Scientist and as a Company director from 2003 until he resigned on

August 1, 2019. According to the 2015 Proxy Statement, as of March 18, 2015, Defendant

Hanrahan beneficially owned 7,888,278 shares of the Company’s Class B common stock,

representing 30.05% of the total shareholder voting power on that date. Given that the price per

share of the Company’s common stock at the close of trading on March 18, 2015 was $97.88,

Hanrahan owned at least $772.1 million worth of Tableau stock.



                                               13
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 14 of 66 PageID #: 14




       43.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Hanrahan made the following sales of Company stock, and made no purchases of Company stock:

               Date             Number of Shares             Price                Proceeds
        February 9, 2015                  7,200             $ 94.49           $        680,328
        February 9, 2015                17,239              $ 93.24           $      1,607,364
        February 9, 2015                21,561              $ 92.65           $      1,977,627
        February 9, 2015                  4,000             $ 95.01           $        380,040
        February 10, 2015               17,173              $ 92.21           $      1,583,522
        February 10, 2015               28,112              $ 93.16           $      2,618,914
        February 10, 2015                 4,715             $ 93.70           $        441,796
        February 11, 2015               50,000              $ 95.82           $      4,791,000
        February 12, 2015               14,384              $ 98.10           $      1,411,070
        February 12, 2015               35,616              $ 97.21           $      3,462,231
        May 14, 2015                      6,700             $ 110.32          $        739,144
        May 14, 2015                      3,136             $ 112.92          $        354,117
        May 14, 2015                    44,264              $ 112.37          $      4,973,946
        May 14, 2015                    10,900              $ 111.35          $      1,213,715
        May 19, 2015                    30,000              $ 113.00          $      3,390,000
        August 13, 2015                 65,000              $ 104.08          $      6,765,200
        November 12, 2015               26,611              $ 95.48           $      2,540,818
        November 12, 2015               19,469              $ 97.50           $      1,898,228
        November 12, 2015               15,320              $ 96.40           $      1,476,848
        November 12, 2015                 3,600             $ 98.21           $        353,556

Thus, in total, before the fraud was exposed, he sold 425,000 Company shares on inside

information for which he received over $42.6 million. His insider sales made with knowledge of

material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       44.     The Company’s 2016 Proxy Statement stated the following about Defendant

Hanrahan:

       Patrick Hanrahan has served as our Chief Scientist and as a member of our Board
       since our inception in 2003. Dr. Hanrahan is also currently the CANON Professor
       of Computer Science and Electrical Engineering at Stanford University, where he
       teaches computer graphics and is researching visualization, image synthesis, and


                                                14
    Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 15 of 66 PageID #: 15




        graphics systems and architectures. Dr. Hanrahan is a part-time employee of
        Tableau, with approximately 20% of his professional time currently dedicated to
        Tableau. Prior to joining us, Dr. Hanrahan served as senior scientist at Pixar
        Animation Studios. Prior to joining Stanford, Dr. Hanrahan was an Associate
        Professor at Princeton University. Dr. Hanrahan holds a Ph.D. in Biophysics and a
        B.S. from the University of Wisconsin—Madison. Dr. Hanrahan was chosen to
        serve on our Board because he is a co-founder, a significant stockholder and, as our
        Chief Scientist, has a deep understanding of our products and technology.

        45.    Upon information and belief, Defendant Hanrahan is a resident of California.

        Defendant Jurgensen

        46.    Defendant Elliott “Ren” Jurgensen Jr. (“Jurgensen”) served as a Company director

from 2012 until he resigned on August 1, 2019. According to the 2015 Proxy Statement, as of

March 18, 2015, Defendant Jurgensen beneficially owned 2,662 shares of the Company’s Class A

common stock, and 34,500 shares of the Company’s Class B common stock.6 Given that the price

per share of the Company’s common stock at the close of trading on March 18, 2015 was $97.88,

Jurgensen owned over $3.6 million worth of Tableau stock.

        47.    For the fiscal year ended December 31, 2015, Defendant Jurgensen received

$325,064 in compensation from the Company, comprised of $65,000 in fees earned or paid in cash

and $260,064 in stock awards. For the fiscal year ended December 31, 2016, Defendant Jurgensen

received $291,746 in compensation from the Company, comprised of $65,000 in fees earned or

paid in cash and $226,746 in stock awards.

        48.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Jurgensen made the following sales of Company stock, and made no purchases of Company stock:

                 Date            Number of Shares             Price               Proceeds

6
 His shares included 34,500 shares of Class B common stock issuable pursuant to stock options
exercisable within 60 days of March 18, 2015 and 796 shares of Class A Common Stock issuable
pursuant to RSUs within 60 days of March 18, 2015.


                                                15
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 16 of 66 PageID #: 16




        February 9, 2015                     5,500          $ 95.00           $         522,500
        May 20, 2015                         2,500          $ 113.19          $         282,975
        November 13, 2015                    4,000          $ 93.78           $         375,120

Thus, in total, before the fraud was exposed, he sold 12,000 Company shares on inside information

for which he received nearly $1.2 million. His insider sales made with knowledge of material non-

public information before the material misstatements and omissions were exposed demonstrate his

motive in facilitating and participating in the scheme.

       49.     The Company’s 2016 Proxy Statement stated the following about Defendant

Jurgensen:

       Elliott Jurgensen, Jr. has served as a member of our Board since September 2012.
       Mr. Jurgensen retired from KPMG LLP, an international public accounting firm, in
       January 2003 after 32 years, including 23 years as an audit partner. During his
       public accounting career at KPMG, he held a number of leadership positions,
       including Managing Partner of the Bellevue, Washington office from 1982 to 1991
       and Managing Partner of the Seattle, Washington office from 1993 to 2002.
       Mr. Jurgensen currently serves on the board of BSquare Corporation.
       Mr. Jurgensen has a B.S. from California State University, San Jose. Mr. Jurgensen
       was chosen to serve on our Board due to his substantial financial expertise that
       includes extensive knowledge of the complex financial and operational issues
       facing publicly-traded companies and a deep understanding of accounting
       principles and financial reporting rules and regulations. He also brings professional
       service expertise, technology industry experience, experience as a public company
       board member, and sales and marketing experience at KPMG

       50.     Upon information and belief, Defendant Jurgensen is a resident of Washington.

       Defendant McAdam

       51.     Defendant John McAdam Jr. (“McAdam”) served as a Company director from

2012 until he resigned on August 1, 2019. According to the 2015 Proxy Statement, as of March

18, 2015, Defendant McAdam beneficially owned 3,182 shares of the Company’s Class A




                                                16
    Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 17 of 66 PageID #: 17




common stock, and 36,250 shares of the Company’s Class B common stock.7 Given that the price

per share of the Company’s common stock at the close of trading on March 18, 2015 was $97.88,

McAdam owned over $3.8 million worth of Tableau stock.

        52.    For the fiscal year ended December 31, 2015, Defendant McAdam received

$335,064 in compensation from the Company, comprised of $75,000 in fees earned or paid in cash

and $260,064 in stock awards. For the fiscal year ended December 31, 2016, Defendant McAdam

received $306,746 in compensation from the Company, comprised of $80,000 in fees earned or

paid in cash and $226,746 in stock awards.

        53.    The Company’s 2016 Proxy Statement stated the following about Defendant

McAdam:

        John McAdam has served as a member of our Board since December 2012 and as
        our lead independent director since May 2015. Mr. McAdam has served as the
        President and Chief Executive Officer and a member of the board of directors of
        F5 Networks, Inc., a provider of application delivery networking technology, since
        July 2000 (with the exception of the period of July 1, 2015 to December 13, 2015,
        when he served as F5’s non-executive Board Chairman). Prior to joining F5
        Networks, Mr. McAdam served as General Manager of the Web server sales
        business at IBM from September 1999 to July 2000. From January 1995 until
        August 1999, Mr. McAdam served as the President and Chief Operating Officer of
        Sequent Computer Systems, Inc., a manufacturer of high-end open systems, which
        was sold to IBM in September 1999. Mr. McAdam also serves on the boards of two
        private technology companies. Mr. McAdam holds a B.S. from the University of
        Glasgow, Scotland. Mr. McAdam was chosen to serve on our Board due to his
        experience in the technology industry, and in particular, his experience managing
        F5 Networks through a period of high growth.

        54.    Upon information and belief, Defendant McAdam is a resident of Washington.

        Defendant Seawell




7
  His shares included 36,250 shares of Class B common stock issuable pursuant to stock options
exercisable within 60 days of March 18, 2015 and 796 shares of Class A Common Stock issuable
pursuant to RSUs within 60 days of March 18, 2015.


                                               17
    Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 18 of 66 PageID #: 18




        55.    Defendant Brooke Seawell (“Seawell”) served as a Company director from 2011

until he resigned on August 1, 2019. According to the 2015 Proxy Statement, as of March 18,

2015, Defendant Seawell beneficially owned 796 shares of the Company’s Class A common stock,

and 17,500 shares of the Company’s Class B common stock.8 Given that the price per share of the

Company’s common stock at the close of trading on March 18, 2015 was $97.88, Seawell owned

over $1.79 million worth of Tableau stock.

        56.    For the fiscal year ended December 31, 2015, Defendant Seawell received

$320,064 in compensation from the Company, comprised of $60,000 in fees earned or paid in cash

and $260,064 in stock awards. For the fiscal year ended December 31, 2016, Defendant Seawell

received $286,746 in compensation from the Company, comprised of $60,000 in fees earned or

paid in cash and $226,746 in stock awards.

        57.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Seawell made the following sales of Company stock, and made no purchases of Company stock:

                Date            Number of Shares             Price                Proceeds
         February 9, 2015                   197             $ 95.00           $         18,715
         February 10, 2015                  500             $ 95.46           $         47,730
         February 10, 2015                  295             $ 95.50           $         28,173
         February 11, 2015                5,000             $ 97.68           $        488,400
         May 14, 2015                     5,796             $ 112.02          $        649,268

Thus, in total, before the fraud was exposed, he sold 11,788 Company shares on inside information,

for which he received over $1.2 million. His insider sales made with knowledge of material non-



8
  His shares included (i) 10,000 shares of Class B common stock held by the Rosemary & A.
Brooke Seawell Revocable Trust dated 12/20/09, restated 6/29/10, for which Defendant Seawell
held voting and dispositive power, (ii) 7,500 shares of Class B common stock issuable pursuant to
stock options exercisable within 60 days of March 18, 2015 and (iii) 796 shares of Class A
Common Stock issuable pursuant to RSUs within 60 days of March 18, 2015.


                                                18
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 19 of 66 PageID #: 19




public information before the material misstatements and omissions were exposed demonstrate his

motive in facilitating and participating in the scheme.

       58.     The Company’s 2016 Proxy Statement stated the following about Defendant

Seawell:

       Brooke Seawell has served as a member of our Board since November 2011.
       Mr. Seawell has been a Venture Partner with NEA, a venture capital firm, since
       January 2005. Prior to joining NEA, Mr. Seawell was a Partner with Technology
       Crossover Ventures, a venture capital firm, from February 2000 to December 2004.
       Mr. Seawell also served as Executive Vice President of NetDynamics Inc., an
       application server software company that was acquired by Sun Microsystems, Inc.,
       from 1997 to 1998, and Senior Vice President, Finance and Operations and Chief
       Financial Officer of Synopsys, an electronic design automation software company,
       from 1991 to 1997. Mr. Seawell previously served as Vice President, Finance and
       Production and Chief Financial Officer of Weitek Corporation, a fabless
       semiconductor company, from 1983 to 1991, and co-founder and Chief Financial
       Officer of Southwall Technologies, Inc., a complex thin film coatings company,
       from 1979 to 1983. Mr. Seawell currently serves on the boards of NVIDIA
       Corporation and various private technology companies. Mr. Seawell also is a
       member of the Stanford University Athletic Board and previously served on the
       Management Board of the Stanford Graduate School of Business. Mr. Seawell
       holds an M.B.A. from Stanford University and a B.A. from Stanford University.
       Mr. Seawell was chosen to serve on our Board due to his more than 30 years of
       experience in technology finance and operations, including having served as the
       chief financial officer of two public companies, his experience in the venture capital
       industry and his experience as a director of high technology companies.

       59.     Upon information and belief, Defendant Seawell is a resident of California.

       Defendant Stolte

       60.     Defendant Christopher Stolte (“Stolte”) is a co-founder of Tableau, and served as a

Company director from 2003 until he resigned on August 1, 2019. Defendant Stolte previously

served as the Company’s Chief Development Officer from 2010 to August 2016, and prior to that,

served as Tableau’s Vice President of Engineering. According to the 2015 Proxy Statement, as of

March 18, 2015, Defendant Stolte beneficially owned 1,410 shares of the Company’s Class A

common stock, and 5,599,052 shares of the Company’s Class B common stock, which combined




                                                19
    Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 20 of 66 PageID #: 20




represented 20.91% of the total shareholder voting power on that date.9 Given that the price per

share of the Company’s common stock at the close of trading on March 18, 2015 was $97.88,

Stolte owned at least $548.17 million worth of Tableau stock.

        61.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Stolte made the following sales of company stock, and made no purchases of Company stock:

                 Date           Number of Shares             Price                 Proceeds
         February 9, 2015               25,049              $ 94.14            $     2,358,113
         February 9, 2015                 2,500             $ 95.00            $       237,500
         February 9, 2015               52,938              $ 93.50            $     4,949,703
         February 10, 2015              41,157              $ 95.58            $     3,933,786
         February 10, 2015              39,313              $ 93.85            $     3,689,525
         February 10, 2015              14,196              $ 92.84            $     1,317,957
         February 10, 2015              36,922              $ 94.93            $     3,505,005
         February 11, 2015              33,925              $ 96.12            $     3,260,871
         February 11, 2015                4,000             $ 96.97            $       387,880
         February 13, 2015              30,353              $ 100.00           $     3,035,300
         February 17, 2015                  104             $ 98.15            $        10,208
         February 19, 2015            132,597               $ 100.14           $    13,278,025
         February 20, 2015              72,350              $ 100.37           $     7,261,567
         February 26, 2015              14,700              $ 100.00           $     1,470,000
         March 3, 2015                150,000               $ 94.43            $    14,165,085
         May 12, 2015                   67,375              $ 110.10           $     7,417,988
         May 12, 2015                 113,912               $ 109.57           $    12,481,338
         May 12, 2015                   30,213              $ 108.38           $     3,274,485
         May 13, 2015                     9,977             $ 109.95           $     1,096,971
         May 13, 2015                   28,523              $ 109.15           $     3,113,285
         May 18, 2015                        84             $ 110.45           $         9,278
         June 1, 2015                   31,500              $ 112.02           $     3,528,630
         June 1, 2015                   95,229              $ 112.94           $    10,755,163
         June 1, 2015                   23,271              $ 113.54           $     2,642,189
         August 3, 2015               160,000               $ 101.23           $    16,196,800
         August 4, 2015                 90,000              $ 100.05           $     9,004,500

9
 His shares included 533,177 shares of Class B common stock issuable pursuant to stock options
exercisable within 60 days of March 18, 2015 and 313 shares of Class A Common Stock issuable
pursuant to restricted stock units (“RSUs”) within 60 days of March 18, 2015.


                                                20
     Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 21 of 66 PageID #: 21




           August 17, 2015                       90          $ 106.50           $         9,585
           November 10, 2015                  5,500          $ 97.44            $     6,209,804
           November 10, 2015                 56,325          $ 95.92            $     7,738,561
           November 10, 2015                 21,675          $ 96.61            $     2,112,306
           November 11, 2015                 14,500          $ 95.92            $       497,148
           November 11, 2015                 52,000          $ 95.32            $     6,720,846
           November 16, 2015                      88         $ 93.13            $     9,385,385

Thus, in total, before the fraud was exposed, he sold 1,700,336 Company shares on inside

information, representing approximately 27% of his stock holdings at the beginning of the

Relevant Period, for which he received approximately $170.3 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

          62.    The Company’s 2016 Proxy Statement stated the following about Defendant Stolte:

          Christopher Stolte is one of our co-founders and has served as a member of our
          Board since our inception in 2003. Dr. Stolte has served as our Chief Development
          Officer since May 2010, and prior to that served as our Vice President of
          Engineering. Prior to joining us, Dr. Stolte was the Chief Technology Officer and
          co-founder of BeeLine LLC. Dr. Stolte holds a Ph.D. in Computer Science from
          Stanford University and a B.S. from Simon Fraser University. Dr. Stolte was
          chosen to serve on our Board because he is a co-founder, a significant stockholder
          and, as our Chief Development Officer, has a deep understanding of our products
          and technology.

          63.    Upon information and belief, Defendant Stolte is a resident of Washington.

          Defendant Ajenstat

          64.    Defendant Francois Ajenstat (“Ajenstat”) has served as the Company’s Chief

Product Officer since August 2016. Prior to that role, Defendant Ajenstat was the Company’s Vice

President and Director or Product Management starting from January 2015.

          65.    Tableau’s website states the following about Defendant Ajenstat:10

          Francois Ajenstat is Tableau's Chief Product Officer. Francois Ajenstat is
          responsible for Tableau's overall product strategy and oversees the product

10
     https://www.tableau.com/about/leadership. Last visited March 10, 2020.


                                                 21
     Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 22 of 66 PageID #: 22




          portfolio including product packaging, pricing and product positioning. He is also
          responsible for evangelizing Tableau's products with customers and partners and
          incorporating customer and partner feedback into the strategic vision of the Tableau
          portfolio. Francois brings a wealth of product management experience in the
          business intelligence industry. Prior to joining Tableau, Francois worked at
          Microsoft for 10 years in a number of different groups including SQL Server,
          Office and Trustworthy Computing. Before that, he worked for Cognos
          Corporation (acquired by IBM) leading strategic alliances with key industry
          partners such as IBM, HP, and Microsoft.

          The first time Francois saw Tableau, over 10 years ago, he recognized the potential
          to transform the industry and revolutionize how people work with data. “I knew I
          needed to be part of what was to become an entire new era in business analytics
          and it’s been incredible to be part of the team that is making that vision a reality.”

          66.    Upon information and belief, Defendant Ajenstat is a resident of Washington.

          Defendant Peir

          67.    Defendant Jay Peir (“Peir”) has served as the Company’s Executive Vice President,

Corporate Development and Strategy since November 2011.

          68.    Tableau’s website states the following about Defendant Peir:11

          Jay Peir is Tableau's Executive Vice President of Corporate Strategy, responsible
          for corporate strategy and pricing. He also advises the Tableau Foundation, which
          he helped to establish in 2013. Prior to joining Tableau in 2011, he served in various
          senior roles at SunPower Corporation (NASDAQ: SPWR) including as VP of
          Corporate Development, VP & Treasurer, and as CFO. While at SunPower, Jay
          helped scale the organization from a start-up to a multi-billion dollar solar energy
          company.

          Jay brings over 20 years of experience in finance, mergers and acquisitions,
          strategic planning, and business development. He earned a bachelor's and master's
          degree in electrical engineering from Stanford University, as well as an MBA from
          Stanford Business School.

          “I’m amazed every day by the passion and desire to make a difference that
          characterizes our employees and our culture. I am proud to be a part of the company
          that is revolutionizing how people see and understand data.”

          69.    Upon information and belief, Defendant Peir is a resident of California.




11
     https://www.tableau.com/about/leadership. Last visited March 10, 2020.


                                                   22
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 23 of 66 PageID #: 23




               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       70.     By reason of their positions as officers, directors, and /or controlling shareholders

of Tableau and because of their ability to control the business and corporate affairs of Tableau, the

Individual Defendants owed Tableau and its shareholders fiduciary obligations of trust, loyalty,

good faith, and due care, and were and are required to use their utmost ability to control and

manage Tableau in a fair, just, honest, and equitable manner. The Individual Defendants were and

are required to act in furtherance of the best interests of Tableau and its shareholders so as to

benefit all shareholders equally.

       71.     Each director, officer, and controlling shareholder of the Company owed to Tableau

and its shareholders the fiduciary duty to exercise good faith and diligence in the administration

of the Company and in the use and preservation of its property and assets and the highest

obligations of fair dealing.

       72.     The Individual Defendants, because of their positions of control and authority as

directors, officers, and/or controlling shareholders of Tableau, were able to and did, directly or

indirectly, exercise control over the wrongful acts complained of herein.

       73.     To discharge their duties, the officers, directors, and controlling shareholders of

Tableau were required to exercise reasonable and prudent supervision over the management,

policies, controls, and operations of the Company.

       74.     Each Individual Defendant, by virtue of his or her position as a director, officer,

and/or controlling shareholder owed to the Company and to its shareholders the highest fiduciary

duties of loyalty, good faith, and the exercise of due care and diligence in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of Tableau, the absence of good


                                                 23
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 24 of 66 PageID #: 24




faith on their part, or a reckless disregard for their duties to the Company and its shareholders that

the Individual Defendants were aware or should have been aware posed a risk of serious injury to

the Company. The conduct of the Individual Defendants who were also officers, directors, and/or

controlling shareholders of the Company has been ratified by the remaining Individual Defendants

who collectively comprised Tableau’s Board at all relevant times.

       75.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Securities and Exchange Act of 1934

(“Exchange Act”) and traded on the NYSE, the Individual Defendants had a duty to prevent and

not to effect the dissemination of inaccurate and untruthful information with respect to the

Company’s financial condition, performance, growth, operations, financial statements, business,

products, management, earnings, internal controls, and present and future business prospects, and

had a duty to cause the Company to disclose in its regulatory filings with the SEC all those facts

described in this Complaint that it failed to disclose, so that the market price of the Company’s

common stock would be based upon truthful and accurate information.

       76.     To discharge their duties, the officers and directors of Tableau were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Tableau were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, Washington, and the United

States, and pursuant to Tableau’s own Code of Business Conduct and Ethics;




                                                 24
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 25 of 66 PageID #: 25




               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Tableau conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Tableau and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Tableau’s operations would comply with all

applicable laws and Tableau’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate




                                                25
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 26 of 66 PageID #: 26




disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         77.   Each of the Individual Defendants further owed to Tableau and the shareholders

the duty of loyalty requiring that each favor Tableau’s interest and that of its shareholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

         78.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Tableau and were at all times acting within the course and scope of such agency.

         79.   Because of their advisory, executive, managerial, directorial, and controlling

shareholder positions with Tableau, each of the Individual Defendants had access to adverse, non-

public information about the Company.

         80.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Tableau.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         81.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

         82.   The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty and unjust enrichment; (ii) conceal adverse

information concerning the Company’s operations, financial condition, legal compliance, future


                                                 26
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 27 of 66 PageID #: 27




business prospects and internal controls; and (iii) to artificially inflate the Company’s stock price

while many of the Individual Defendants engaged in insider trading.

       83.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants who is a director of Tableau was a direct,

necessary, and substantial participant in the conspiracy, common enterprise, and common course

of conduct complained of herein.

       84.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       85.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Tableau and was at all times acting within the

course and scope of such agency.

               TABLEAU’S CODE OF BUSINESS CONDUCT AND ETHICS

       86.     Tableau’s Code of Business Conduct and Ethics (the “Code of Conduct”) provided

that “[i]t is the responsibility of every employee, officer and director of Tableau to read, understand

and comply with the spirit, as well as the letter, of the Code [of Conduct].”




                                                  27
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 28 of 66 PageID #: 28




       87.     The introduction to the Code of Conduct underscored the importance of honesty,

stating, in relevant part, that: “‘We Are Honest’ is among our company’s core values. Honesty is

not simply a Board of Directors issue or a management issue; it is an everyone issue.”

       88.     The Code of Conduct provided, as to “Honest and Ethical Conduct” that:

       It is the policy of Tableau to promote high standards of integrity by conducting our
       affairs in an honest and ethical manner. The integrity and reputation of Tableau
       depends on the honesty, fairness and integrity brought to the job by each person
       associated with us. Unyielding personal integrity is the foundation of corporate
       integrity and a long-held commitment of Tableau.

       89.     The Code of Conduct provided, as to “Legal Compliance” that:

       Obeying the law is the common thread among the specific provisions of this Code.
       Our success depends upon each employee, officer and director operating within
       legal guidelines and cooperating with local, national and international authorities.
       We expect employees, officers and directors to understand the legal and regulatory
       requirements applicable to their areas of responsibility. While we do not expect you
       to memorize every detail of these laws, rules and regulations, we want you to be
       able to determine when to seek advice from others. If you do have a question in the
       area of legal compliance, it is important that you not hesitate to seek answers from
       your supervisor or the Compliance Officer. Section 15 below details the compliance
       resources available to you.

       Disregard of the law will not be tolerated. Violation of laws, rules and regulations
       of any country may subject an individual, as well as Tableau, to civil and/or
       criminal penalties. You should be aware that conduct and records, including emails,
       are subject to internal and external audits and to discovery by third parties in the
       event of an investigation or litigation.

       90.     The Code of Conduct provided, as to “Insider Trading,” that:

       Employees, officers and directors who have access to confidential information are
       not permitted to use or share that information for stock trading purposes or for any
       other purpose except to conduct our business. All non-public information about
       Tableau or about companies with which we do business is considered confidential
       (or “inside”) information. To use material inside information in connection with
       buying or selling securities, including “tipping” others who might make an
       investment decision on the basis of this information, is not only unethical, it is
       illegal. Employees, officers and directors must exercise the utmost care when
       handling material inside information.




                                               28
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 29 of 66 PageID #: 29




        91.     The Code of Conduct provided, with respect to maintaining records and public

reporting, in relevant part, that:

        no employee, officer or director should knowingly make (or cause or encourage
        any other person to make) any false or misleading statement in any of our reports
        filed with the SEC or knowingly omit (or cause or encourage any other person to
        omit) any information necessary to make the disclosure in any of our reports
        accurate in all material respects

        92.     The Code of Conduct provided, with respect to “Reporting Possible Violations,” in

relevant part, that:

        If you are aware of a suspected or actual violation of Code standards by others, you
        have a responsibility to report it. You are expected to promptly report the violation
        that you believe has occurred, including any information you have about the
        persons involved and the time of the violation. Whether you choose to speak with
        your supervisor or the Compliance Officer, you should do so without fear of any
        form of retaliation. We will take prompt disciplinary action against any employee
        who retaliates against you.

        Supervisors must promptly report any complaints or observations of Code
        violations to the Compliance Officer. If you believe your supervisor has not taken
        appropriate action, you should contact the Compliance Officer directly. The
        Compliance Officer will investigate all reported possible Code violations promptly
        and with the highest degree of confidentiality that is possible under the specific
        circumstances. . . .

        93.     In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Company’s internal controls over public reporting and of the Company’s

engagement in the Individual Defendants’ scheme to issue materially false and misleading

statements to the public and facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty and unjust enrichment. Seven of the Individual Defendants

violated the Code of Conduct by selling shares while in possession of material, non-public

information about the Company. Moreover, in violation of the Code of Conduct, the Individual

Defendants failed to maintain the accuracy of Company records and reports, comply with laws and




                                                 29
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 30 of 66 PageID #: 30




regulations, conduct business in an honest and ethical manner, and properly report violations of

the Code of Conduct.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       94.     Tableau, founded by Defendants Hanrahan, Stolte, and Chabot, provides business

analytics and software products.

       95.     During the Relevant Period, Tableau had developed five key products: (1) Tableau

Desktop, a self-service analytics product for use by any person with data; (2) Tableau Server, a

business intelligence platform for use by organizations; (3) Tableau Online, a cloud-based

software-as-a-service (“SaaS”) version of Tableau Server; (4) Tableau Public, a free cloud-based

platform for analyzing and sharing public data; and (5) Vizable, a free application launched during

the Relevant Period used to analyze data on a tablet.

       96.     Tableau derived revenues from two primary sources—license revenue and

maintenance & service revenue. During the Relevant Period, license revenue accounted for

approximately two-thirds of Tableau’s total revenue, with maintenance and service revenue

accounting for the remainder.

       97.     License revenue was not only Tableau’s largest source of revenue, but it also

generated a stronger profit margin compared to maintenance & service revenue, which was also to

some extent dependent on software licenses. During the Relevant Period, license revenue

generated a gross profit margin of approximately 100%, compared to a 70% gross profit margin

for maintenance & service revenue. The Company’s customers also typically entered into multiple

element arrangements that included maintenance services, and thus maintenance & service

revenue was largely dependent on the sale of software licenses. The revenue generated from the




                                                30
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 31 of 66 PageID #: 31




Company’s license agreements included sales of licenses to new customers as well as incremental

licenses to existing customers and was comprised mainly (90%) of fees from perpetual licenses.

       98.     When the Company was founded in 2003, it was operating in a relatively novel and

open market space, allowing for rapid adoption and minimal pricing pressure.

       99.     By the beginning of the Relevant Period, however, a number of established

technology companies were poised to release, or had already released, products that would

compete with Tableau’s offerings. These new competitors included household names such as IBM,

Amazon, and Microsoft, as well as other firms such as MicroStrategy, Inc. (“MicroStrategy”), Qlik

Technologies Inc. (“Qlik”), SAP SE (“SAP”), Tibco Software Inc. (“TIBCO”), and Salesforce.

       100.    The Individual Defendants were aware of these new market entrants, which had

priced their products aggressively and possessed laudable technical, financial and marketing

capabilities, and thus, knew or recklessly disregarded the threat they posed to the Company’s

continued growth prospects. The following table outlines competing products that were in the

market at the beginning of, or released during, the Relevant Period:


             Date &
             Action      Company       Product                 Billing/Features
                                                 “the first device-independent, self-service
        9/17/2014                                visualization    and    discovery       product
                         Qlik       Sense
        (Announced)                              engineered for enterprise-class governance
                                                 and performance.”
                                                 “first cloud analytics platform designed for
                                                 every business user, making it easier than ever
        10/13/2014
                         Salesforce Wave         for anyone to explore data, uncover new
        (Released)
                                                 insights and take action instantly from any
                                                 device.”
                                                 enhanced end user experience and ease of use
                                    Cognos       through simplified functionality; quicker,
        11/21/2014
                         IBM        Business     easier deployments leading to faster time to
        (Released)
                                    Intelligence value; improved general data access and
                                                 administrative functions.




                                               31
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 32 of 66 PageID #: 32




                                                      ability to create color-coded 3-D mapping;
                                                      region-based visualization tools; natural
         7/7/2013
                                                      language queries, offering “a free-form
         (Announced),
                      Microsoft       Power BI        canvas for drag-and-drop exploration of your
         7/24/2015
                                                      data and an extensive library of interactive
         (Released)
                                                      visualizations, while streamlining report
                                                      creation and publishing to the . . . service.”
                                                      “very fast, easy to use business intelligence
         10/7/2015
                           Amazon     Quicksight      for your big data needs at 1/10th the cost of
         (Released)
                                                      traditional on-premises solutions.”

        101.    The Company, through the Individual Defendants, actively monitored its sales

through a program known internally as “Alpo” and knew that the market competition was already

negatively impacting Tableau and causing customers to stall license arrangements, although the

Individual Defendants repeatedly deflected this reality throughout the Relevant Period.

        102.    According to the SAC filed in the Securities Class Action, certain former Company

employees who were interviewed indicated that sales slowed significantly in 2014 and 2015 and

that the slow-down was well-known within Tableau. Indeed, according to the SAC, these former

employees indicated that Defendants Walker and Chabot attended sales meetings, and that

management used analytics to detail business lost to competition and a significant price differential

between Tableau’s products and the new offerings on the market. The former employees,

according to the SAC, also noted that increased competition led to a longer sales cycle, and a

number of sales representatives missing their quotas. Moreover, the former employees indicated

that everyone at the Company knew that competition was negatively impacting Tableau by March

31, 2015, at the latest.

        103.    Defendant Walker made the following statement on March 3, 2015 at the Pacific

Crest 10th Annual Emerging Technology Summit, indicating that the Individual Defendants were

surprised that competition did not impact Tableau’s performance prior to the beginning of the

Relevant Period: “Overall, when we entered 2014, it was a year after our IPO. And so, 2013 was



                                                 32
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 33 of 66 PageID #: 33




also a banner year for Tableau. And so, entering [2014], we were not expecting the same kind of

pop or momentum into 2014 that we experienced.”

        104.    Thus, the Individual Defendants were aware that this competition was causing the

Company’s customers to delay or cancel pending license orders.

        105.    Pursuant to Item 303 of Regulation S-K, the Company was required to disclose

known trends or uncertainties that had or were reasonably likely to have a material impact on

Tableau’s revenues or income, such as when a registrant is aware that a competitive product has

been introduced to the market at a discounted price when compared to the registrants’ product. See

17 C.F.R. §229.503.

        106.    Interpretive guidance by the SEC on compliance with Item 303 of Regulation S-K

states in relevant part:

        Events that have already occurred or are anticipated often give rise to known
        uncertainties. For example, a registrant may know that a material government
        contract is about to expire. The registrant may be uncertain as to whether the
        contract will be renewed, but nevertheless would be able to assess facts relating to
        whether it will be renewed. More particularly, the registrant may know that a
        competitor has found a way to provide the same service or product at a price less
        than that charged by the registrant, or may have been advised by the government
        that the contract may not be renewed. The registrant also would have factual
        information relevant to the financial impact of non-renewal upon the registrant. In
        situations such as these, a registrant would have identified a known uncertainty
        reasonably likely to have material future effects on its financial condition or results
        of operations, and disclosure would be required.

        107.    These disclosures were required in the Company’s annual and quarterly reports on

Form 10-Ks and Form 10-Qs, respectively along with Management’s Discussion and Analysis of

Financial Condition and Results of Operations (“MD&A”).

        108.    Moreover, the Company was also required to disclose certain risks that could

impact any investment in the Company to investors of important matters affecting the Company




                                                  33
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 34 of 66 PageID #: 34




and were required to disclose the effectiveness of its internal controls. See Item 503 of Regulation

S-K, 17 C.F.R. §229.503; Item 307 of Regulation S-K, 17 C.F.R. §229.307.

       109.    As outlined below, the Individual Defendants made and/or caused the Company to

make numerous false and misleading statements pertaining to the Company’s prospects and

operations and to the effect competition was having on Tableau. As outlined above, the Individual

Defendants profited off the fraud by dumping their common stock onto the market at artificially

inflated rates, netting over $337 million in proceeds from their insider transactions.

       Former Employees in the SAC

       110.    The Securities Class Action corroborates allegations made in the SAC with

information obtained by former Tableau employees, referred to in the SAC as “FE”s. These FEs

included a Senior Sales Manager who worked at the Company from January 2011 through January

2016 (identified in the SAC as “FE-1”); a Senior Sales Area Manager who worked at the Company

from January 2014 through April 2017 (identified in the SAC as “FE-2”); a Senior Vice President

of the Americas who worked at the Company from May 2013 through January 2016 (identified in

the SAC as “FE-3”); an Enterprise Account Manager who worked at the Company from September

2014 through December 2015 (identified in the SAC as “FE-4”); a sales employee who worked at

the Company from September 2014 through at least February 2016 (identified in the SAC as “FE-

5”); a Senior Commercial Sales Manager who worked at the Company from March 2014 through

November 2016 (identified in the SAC as “FE-6”); and a Commercial Sales Manager who worked

at the Company from October 2012 through December 2016 (identified in the SAC as “FE-7”).

       111.    According to FE-1 in the Securities Class Action, the Company’s challenge with

reaching sales targets was “well-known” at Tableau and all employees, including the Company’s

executives, had access to Tableau’s sales data, including through regular sales meetings. FE-1




                                                 34
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 35 of 66 PageID #: 35




specifically recalled Defendants Walker and Chabot attending these meetings and discussing the

Company’s concerns with missed sales targets. FE-2 maintained in the Securities Class Action that

the Company’s competition—Microsoft in particular—often “threw a wrench in our plans[,]” and

confirmed that the Company’s management were acutely aware of Tableau’s performance with

respect to its competition. FE-3 in the Securities Class Action indicated that Tableau’s products

suffered from a “huge price gap” compared to its competitors, which included Amazon and

Microsoft. FE-3 further noted that the Company’s sales cycles had become drawn out by the

middle of 2015 and that the Company was engaged in a “more competitive environment” as a

result. FE-4, FE-5, FE-6, and FE-7 in the Securities Class Action echoed that increased

competition was causing longer sales cycles for Tableau, and that the Company was finding it

increasingly difficult to secure license agreements, the overall effect of which was causing a

“disruption” in Tableau’s business that “everybody” at Tableau understood by the beginning of

2015.

        False and Misleading Statements of Material Fact

        February 4, 2015 Press Release and Conference Call

        112.   On February 4, 2015, after the close of trading, the Company issued a press release

titled “Tableau Reports Record Q4 and Fiscal Year 2014 Financial Results Due To Strong

Enterprise Demand.” The press release provided the following highlights for the fiscal quarter and

year ended December 31, 2014:

        Fourth Quarter 2014 Financial Highlights:

                  Total revenue grew to $142.9 million, up 75% year over year.

                  License revenue grew to $101.4 million, up 75% year over year.

                                              ***

        Fiscal Year 2014 Financial Highlights:


                                                 35
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 36 of 66 PageID #: 36




                     Total revenue grew to $412.6 million, up 78% year over year.

                     License revenue grew to $279.9 million, up 75% year over year.

           113.   The press release also quoted Defendant Chabot, who touted the Company’s results,

stating, in relevant part:

           Tableau’s quarterly and fiscal 2014 results were excellent. I’m proud to say that our
           investments in people, product and customers paid off in 2014 with record revenue,
           strong customer adoption and accelerated growth in our enterprise business . . . In
           2014, we experienced the strongest demand we’ve seen in our history, as the move
           to agile analytics grows faster than ever.

           114.    Also on February 4, 2015, the Company held a conference call with analysts and

investors. During the call, Defendant Chabot made the following statements concerning trends

facing the Company in response to an analyst’s question regarding the sustainability of the

Company’s larger-scale deployments:

           I would [say] that the trend is towards larger and larger deployments of Tableau.
           I mean, you can see it in some of the simple numbers. For example, the large
           transaction number we’ve been releasing was 781, which was huge growth over the
           previous year. And those are deals greater than $100,000. And those are becoming
           very significant. They’re indicative of companies moving their entire business
           analytics strategy to the Tableau way of doing things.

           And I’m just pausing to reflect for a second; I would go so far as to call it a pattern.
           Four years ago, it was a relatively obscure thing to take one of these new, agile,
           self-service alternatives and go make it your enterprise, go-to BI standard. It was
           rare, indeed. These days, it’s commonplace. Sometimes that means it’s still a
           divisional victory or in a couple of divisions. Other times, it is the go-to analytics
           and reporting platform going all the way up to the CEO and occupying their most
           important data-driven initiatives.

           I don’t personally forecast any decline in that trend. In fact, I think our best years
           are ahead of us.

(Emphasis added.)

           115.   During the call, in response to a question about Microsoft’s recently introduced

product, and its significantly lower price point, Defendant Chabot downplayed its significance,

stating:


                                                     36
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 37 of 66 PageID #: 37




       Microsoft is a fierce and respected competitor, and we would certainly expect that
       they will be in the market for many years. This recent move is the latest in a long
       history of – look, we have something for free moves.

       None of those moves, historically, have had an impact on the competitive
       structure and dynamics in our industry. And as such, we don’t believe this one
       will, as well, particularly because it does not come in combination with what we
       view as any profound product change.

(Emphasis added.)

       116.    In response to questions about subscription-based products being offered by

competitors, in particular Salesforce’s Wave, Defendant Chabot stated:

       [W]e haven’t seen any fundamental competitive change on the Salesforce Wave
       front. That product, I would classify as a nice reporting upgrade for Salesforce data.
       It isn’t particularly analytically rich. Obviously, there’s no [permit] story. There
       isn’t a sophisticated big data component, and so on, down the line. I think it’s a
       good product, as far as I can tell. But it, in no way, has entered our pipeline as a
       fundamental competitive threat at this point. But we’ll continue to monitor it.

       With regard to business model changes at TIBCO, I’m not an expert on that, that’s
       a better question for them. I can report, again, on that front in particular. We
       haven’t seen any shift in the competitive dynamic in the last six months.

(Emphasis added.)

       Goldman Sachs Technology and Internet Conference

       117.    The Company participated in the Goldman Sachs Technology and Internet

Conference on February 10, 2015. Defendant Walker was asked about the competitive landscape,

particularly with respect to new products and price cuts being offered by Tableau competitors. In

response, Defendant Walker stated, in relevant part:

       [O]verall, the products you’ve just mentioned, they’re relatively new. The Qlik
       product or the Microsoft change, that’s all relatively new. So, we haven’t seen a lot
       with that.

       I wouldn’t think that the overall landscape of competition has changed
       drastically over the last two years that we’ve been public. The interesting thing
       about us is that the market opportunity as we see it, we don’t see it as just the
       traditional BI market opportunity. We do think about Excel or Power users,
       knowledge workers.



                                                37
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 38 of 66 PageID #: 38




       And it’s not a rip and replace on Excel at all, because I think we’re extremely
       complementary to Excel and Access and SQL server and [MSAS] and all that. So,
       those are all data sources to us that we connect to. So, we’re very complementary
       to people who have to have analytics using those.

       But then, there’s this greenfield space, which is people who don’t know what BI is,
       have no idea what it stands for, aren’t really into analytics, but they have some data
       and they have questions and they really do want to better themselves. And so, in
       any given period, in any quarter, we’re selling to all three of those buckets, and
       we’re addressing that market, which is a lot different than the competitors are. A
       lot of the competition had to do with the traditional BI because it was the more
       established market. But we think about the other 80% of the organization that has
       needs around analytics, that are being disenfranchised. And so, we’re trying to go
       after both, all the time.

       So, that’s why I say the dynamic hasn’t changed too much, but we’re always
       vigilant around that. We’re small in relative size to one of those companies you
       mentioned. And so, we continue to do that.

(Emphasis added.)

       February 27, 2015 10-K

       118.    On February 27, 2015, the Company filed its Form 10-K with the SEC for the fiscal

year ended December 31, 2014 (the “2014 10-K”). The 2014 10-K was signed by Defendants

Chabot, Walker, Hanrahan, Stolte, Baskett, Seawell, Jurgensen, and McAdam, and non-party Scott

Sandell.

       119.    The 2014 10-K misleadingly characterized then existing risks related to generating

incremental license revenue from existing customers as potential risks, stating, in relevant part:

       Our future growth also depends upon expanding sales of our products to and
       renewing license and maintenance agreements with existing customers and their
       organizations. If our customers do not purchase additional licenses or
       capabilities, our revenues may grow more slowly than expected, may not grow at
       all or may decline. Additionally, increasing incremental sales to our current
       customer base requires increasingly sophisticated and costly sales efforts that are
       targeted at senior management. There can be no assurance that our efforts would
       result in increased sales to existing customers (“upsells”), and additional revenues.
       If our efforts to upsell to our customers are not successful, our business would
       suffer.

                                               ***


                                                38
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 39 of 66 PageID #: 39




       If our customers do not renew their agreements with us, or renew on terms less
       favorable to us, our revenues may decline.

                                              ***

       If our sales cycle were to lengthen . . . events may occur during this period that
       affect the size or timing of a purchase or even cause cancellations, which may lead
       to greater unpredictability in our business and results of operations.

(Emphasis added.)

       120.    The 2014 10-K also contained an MD&A section. In that section, the Individual

Defendants failed to disclose that the events and uncertainties known to management at the time

were having, and were reasonably likely to continue to have, a material effect on the Company’s

operating results. These included the uncertainties associated with the introduction of new,

competing products by established competitors at price points below Tableau’s.

       121.    The 2014 10-K further stated, regarding the Company’s disclosure controls, which

were defective at the time, that:

       ITEM 9A.       CONTROLS AND PROCEDURES

       Evaluation of Disclosure Controls and Procedures

       Under the supervision and with the participation of our principal executive officer
       and principal financial officer, our management conducted an evaluation of the
       effectiveness of the design and operation of our disclosure controls and procedures,
       as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act, as of
       December 31, 2014, the end of the period covered by this report.

       In designing and evaluating our disclosure controls and procedures, management
       recognizes that any disclosure controls and procedures, no matter how well
       designed and operated, can provide only reasonable assurance of achieving the
       desired control objectives. In addition, the design of disclosure controls and
       procedures must reflect the fact that there are resource constraints and that
       management is required to apply its judgment in evaluating the benefits of possible
       controls and procedures relative to their costs.

       Based on management’s evaluation, our Chief Executive Officer and Chief
       Financial Officer concluded that our disclosure controls and procedures are
       designed to, and are effective to, provide assurance at a reasonable level that the
       information we are required to disclose in reports that we file or submit under the
       Exchange Act is recorded, processed, summarized and reported within the time


                                               39
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 40 of 66 PageID #: 40




       periods specified in SEC rules and forms, and that such information is accumulated
       and communicated to our management, including our Chief Executive Officer and
       Chief Financial Officer, as appropriate, to allow timely decisions regarding
       required disclosures.

(Emphasis added.)

       122.    Attached to the 2014 10-K were certifications pursuant to Rule 13a-14(a) and 15d-

14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX Certifications”) signed

by Defendants Chabot and Walker, attesting to the accuracy of the 2014 10-K.

       Morgan Stanley Technology, Media, & Telecom Conference

       123.    On March 2, 2015, Tableau participated in the Morgan Stanley Technology, Media,

& Telecom Conference. In response to a question about the Company’s market penetration,

Defendant Walker responded by stating, in relevant part:

       And so, overall, we think it’s early innings. We think there’s still a tremendous
       amount to do, not only reaching all those customers but also from a product
       innovation standpoint. You know we’re very, very rich in product innovation, and
       we want to continue doing that.

       In all the world, I can only think of one customer that’s 100% penetrated, and that’s
       Tableau. Everybody at Tableau uses the product in every discipline across the
       organization.

       All of our customers that we have – we have 26,000, again, that we’re proud of.
       But there’s ample opportunity to bring analytics to much many more people
       inside those organizations. And so, we don’t feel very penetrated in any of our
       existing opportunities.

       And 26,000 out of – I think VMware has got over 0.5 million accounts. We’ve got
       a long way to go to reach a lot more people and companies.

(Emphasis added.)

       124.    At the conference, Defendant Walker described Tableau’s new competition as a

“net positive” for the Company, stating that, “with respect to other people coming in and bringing

awareness to it, overall that’s a net positive, because you use Salesforce or Tableau all the time.”




                                                 40
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 41 of 66 PageID #: 41




        125.    In response to a question from the conference’s host about the effects of Qlik’s and

Microsoft’s offerings on Tableau’s business, Defendant Walker derided those offerings as overly

complex and technical, asserting that they had had little effect on Tableau. Defendant Walker

stated, in relevant part:

        I don’t think that it has changed much in the overall ecosystem. I think Qlik and
        other data discovery vendors are seeing the greenfield opportunity of bringing
        analytics to that other part of the market that’s not just traditional BI.

        It’s not to say we can’t help the traditional BI crowd, but it’s really that expansive
        use cases outside of that is what I think they’re seeing and other vendors are seeing
        as an opportunity, because there are a lot of people who want to unleash the power
        of data. And they’re not able to do so, because the tools are too complicated or
        too technical and they’re all gated behind some type of technical project. And
        that’s what we’re trying to get away from and empower people.

(Emphasis added.)

        126.    At the conference, Defendant Walker misleadingly stated the following regarding

Microsoft’s new product offering:

        Overall, it’s Microsoft. So, you always want to take it seriously and that type of
        thing, but we think of Microsoft as a data provider, quite frankly: MSAS; SQL
        Server; Power Pivot, which they did a few years ago. Those are all data sources to
        us. And so, we continue to complement where people are storing their data.

        Excel, I use Excel every day. Tableau is not a rip and replace on Excel. We’re a
        supercharger of the data in Excel, because a lot of people in the world have got
        databases or data sources all over. And all they do is extract out into Excel. And
        then, they try and start their analytic experience. And so, what we’re able to do is
        super charge that. And so, I think we’ll continue to do that.

(Emphasis added.)

        Pacific Crest Emerging Technology Summit

        127.    Tableau participated in the Pacific Crest 10th Annual Emerging Technology

Summit on March 3, 2015. Defendant Walker stated during the conference that the Company’s

market opportunity was “much broader” than the $13-$15 billion business intelligence market. In




                                                 41
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 42 of 66 PageID #: 42




response to a query about competition, Defendant Walker reassured those in attendance, stating,

in relevant part:

          I don’t think that environment has changed drastically, overall. And so, there is
          competition. There are people who are working . . . But from an overall traditional
          standpoint, there is not a change in the guard or anything like that. I think it’s
          going. It think there’s a lot of emerging technologies that are out there. But just like
          we are always, we’re looking to complement data. So, if people are doing neat
          things, we want to connect to it.

(Emphasis added.)

          128.   In response to a question regarding competition from Salesforce or Microsoft,

Defendant Walker again referred to competition as a “net positive,” stating, in relevant part:

          And so, hey, there’s a lot of awareness on analytics and ease of use analytics, which
          is positive for everybody, I think, because people are starting to expect they’re able
          to use something easy and get answers to their questions. And so, overall, I think
          it’s a net positive to have that awareness.

(Emphasis added.)

          JMP Technology Conference

          129.   Also on March 3, 2015, the Company participated in the JMP Technology

Conference. Defendant Walker summarized the competitive landscape, stating: “from a

competitive landscape, since we’ve been public – in May, it will be two years – I don’t think it’s

changed drastically. . . . I wouldn’t call out anybody or any change in trends over the last two

years.”

          May 7, 2015 Press Release

          130.   On May 7, 2015, the Company issued a press release titled “Tableau Announces

Strong First Quarter 2015 Results,” announcing its financial results for the quarter ended March

31, 2015. The press release noted the following highlights of the quarter, and quoted Defendant

Chabot commenting on the results, stating, in pertinent part:

             Total revenue grew to $130.1 million, up 75% year over year.


                                                    42
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 43 of 66 PageID #: 43




          License revenue grew to $84.4 million, up 74% year over year.

                                              ***

       “Tableau’s first quarter 2015 results were strong and demonstrate that the demand
       for Tableau continues to grow,” said Christian Chabot , Chief Executive Officer
       of Tableau Software. “Tableau’s ability to help people achieve more with data is
       resulting in an ever growing customer base. During the quarter, we added more than
       2,600 new customer accounts, bringing the total to more than 29,000 worldwide.”

       May 8, 2015 Form 10-Q

       131.      The Company filed a quarterly report on Form 10-Q with the SEC on May 8, 2015

(the “Q1 2015 10-Q”) for the first quarter ended March 31, 2015, signed by Defendant Walker.

       132.      The Q1 2015 10-Q misleadingly characterized then existing risks related to

generating incremental license revenue from existing customers as potential risks, stating, in

relevant part:

       Our future growth also depends upon expanding sales of our products to and
       renewing license and maintenance agreements with existing customers and their
       organizations. If our customers do not purchase additional licenses or
       capabilities, our revenues may grow more slowly than expected, may not grow at
       all or may decline. Additionally, increasing incremental sales to our current
       customer base requires increasingly sophisticated and costly sales efforts that are
       targeted at senior management. There can be no assurance that our efforts would
       result in increased sales to existing customers (“upsells”), and additional revenues.
       If our efforts to upsell to our customers are not successful, our business would
       suffer.

                                              ***

       If our customers do not renew their agreements with us, or renew on terms less
       favorable to us, our revenues may decline.

                                              ***

       If our sales cycle were to lengthen . . . events may occur during this period that
       affect the size or timing of a purchase or even cause cancellations, which may lead
       to greater unpredictability in our business and results of operations.

(Emphasis added.)




                                                43
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 44 of 66 PageID #: 44




        133.   The Q1 2015 10-Q also contained an MD&A disclosure, in which the Individual

Defendants failed to disclose that the events and uncertainties known to management at the time

were having, and were reasonably likely to continue to have, a material effect on the Company’s

operating results. These included the uncertainties associated with the introduction of new,

competing products by established competitors at price points below Tableau’s.

        134.   The Q1 2015 10-Q further stated, regarding the Company’s disclosure controls,

that:

        ITEM 4. CONTROLS AND PROCEDURES

        Evaluation of Disclosure Controls and Procedures

                Under the supervision and with the participation of our principal executive
        officer and principal financial officer, our management conducted an evaluation of
        the effectiveness of the design and operation of our disclosure controls and
        procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act,
        as of the end of the period covered by this report.

               In designing and evaluating our disclosure controls and procedures,
        management recognizes that any disclosure controls and procedures, no matter how
        well designed and operated, can provide only reasonable assurance of achieving the
        desired control objectives. In addition, the design of disclosure controls and
        procedures must reflect the fact that there are resource constraints and that
        management is required to apply its judgment in evaluating the benefits of possible
        controls and procedures relative to their costs.

               Based on management’s evaluation, our principal executive officer and
        principal financial officer concluded that our disclosure controls and procedures are
        designed to, and are effective to, provide assurance at a reasonable level that the
        information we are required to disclose in reports that we file or submit under the
        Exchange Act is recorded, processed, summarized and reported within the time
        periods specified in Securities and Exchange Commission rules and forms, and that
        such information is accumulated and communicated to our management, including
        our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow
        timely decisions regarding required disclosures.

        135.   Attached to the Q1 2015 10-Q were SOX Certifications signed by Defendants

Chabot and Walker, attesting to the accuracy of the Q1 2015 10-Q.

        Bank of America Merrill Lynch 2015 Global Technology Conference


                                                 44
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 45 of 66 PageID #: 45




       136.       On June 2, 2015, the Company presented at the Bank of America Merrill Lynch

2015 Global Technology Conference. In response to an inquiry about market penetration,

Defendant Walker responded that the $13-$17 billion traditional BI market was “fertile ground,”

and asserted the Company had a “long way to go” vis-à-vis overall market penetration.

       137.       At the conference, Defendant Walker was asked about market penetration into the

installed base for Tableau Server. In response, Defendant Walker stated, in relevant part: “[W]e

don’t feel like we’re very penetrated in any of those accounts with respect to the tapping out of an

opportunity within a customer base.”

       138.       During the conference, Defendant Walker commented regarding recent product

introductions by Salesforce and Qlik, stating, in relevant part:

       Not much on the overall competitive spectrum. I would also highlight is, it’s a
       pretty vast opportunity. It’s bigger than just the traditional BI. It’s reaching a lot
       more users with different use cases and functional areas. It is what we’re doing, so
       it’s not like a knife battle on every type of corner, if you will.

(Emphasis added.)



       July 29, 2015 Press Release and Conference Call

       139.       On July 29, 2015, the Company issued a press release titled “Tableau Reports

Second Quarter 2015 Financial Results.” The press release noted the following highlights of the

quarter ended June 30, 2015, and quoted Defendant Chabot commenting on the results, stating, in

pertinent part:

          Total revenue grew to $149.9 million, up 65% year over year.
          License revenue grew to $96.7 million, up 60% year over year.

                                             ***
       “Tableau executed another strong quarter as we continue to acquire new customers,
       expand relationships with existing customers, grow internationally and rapidly
       innovate,” said Christian Chabot, Chief Executive Officer of Tableau Software.
       “We are seeing a strong demand for Tableau’s products resulting in record


                                                 45
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 46 of 66 PageID #: 46




       customer growth and product adoption. During the quarter we added more than
       3,000 new customer accounts, bringing the total to more than 32,000 worldwide.”

       140.      Also on July 29, 2015, the Company held a conference call with analysts and

investors. In response to a question about the Company’s competitive landscape, Defendant

Chabot explained that, although the overall competitive landscape “fluctuates” and that there were

“a lot of dimensions to the competitive landscape in this industry,” “we haven’t seen a change in

the competitive landscape in this last quarter.” (Emphasis added.)

       141.      During the call, in response to a question about competition from Microsoft,

Defendant Chabot once again asserted that the competitive landscape had not changed, stating, in

relevant part:

       Microsoft has been a fierce competitor of Tableau really since the beginning, even
       since the earliest days of the Company. And as they’ve tried to find their way with
       their BI strategy, the competitive dynamic has changed here and there, ebbs and
       flows as they rev their releases.

       They did just put a new product out on the market, or at least are about to, in the
       case of power BI. And again, I guess the best news I can report at this point is
       that we haven’t seen a change in the competitive dynamic.

                                               ***

       [Our] constellation of three or four pillars continue to be the competitive juggernaut
       for Tableau. And the recent news from our competitors haven’t changed that. But
       we’ll certainly keep in touch on the issue.

(Emphasis added.)

       August 7, 2015 Form 10-Q

       142.      The Company filed a quarterly report on Form 10-Q with the SEC on August 7,

2015 (the “Q2 2015 10-Q”) for the quarter ended June 30, 2015, signed by Defendant Walker.

       143.      The Q2 2015 10-Q misleadingly characterized then existing risks related to

generating incremental license revenue from existing customers as potential risks, stating, in

relevant part:


                                                46
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 47 of 66 PageID #: 47




        Our future growth also depends upon expanding sales of our products to and
        renewing license and maintenance agreements with existing customers and their
        organizations. If our customers do not purchase additional licenses or
        capabilities, our revenues may grow more slowly than expected, may not grow at
        all or may decline. Additionally, increasing incremental sales to our current
        customer base requires increasingly sophisticated and costly sales efforts that are
        targeted at senior management. There can be no assurance that our efforts would
        result in increased sales to existing customers (“upsells”), and additional revenues.
        If our efforts to upsell to our customers are not successful, our business would
        suffer.

                                                ***

        If our customers do not renew their agreements with us, or renew on terms less
        favorable to us, our revenues may decline.

                                                ***

        If our sales cycle were to lengthen . . . events may occur during this period that
        affect the size or timing of a purchase or even cause cancellations, which may lead
        to greater unpredictability in our business and results of operations.

(Emphasis added.)

        144.   The Q2 2015 10-Q also contained an MD&A disclosure, in which the Individual

Defendants failed to disclose that the events and uncertainties known to management at the time

were having, and were reasonably likely to continue to have, a material effect on the Company’s

operating results. The failure to disclose included the uncertainties associated with the introduction

of new, competing products by established competitors at price points below Tableau’s.

        145.   The Q2 2015 10-Q further stated, regarding the Company’s disclosure controls,

that:

        ITEM 4. CONTROLS AND PROCEDURES

        Evaluation of Disclosure Controls and Procedures

                Under the supervision and with the participation of our principal executive
        officer and principal financial officer, our management conducted an evaluation of
        the effectiveness of the design and operation of our disclosure controls and
        procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act,
        as of the end of the period covered by this report.



                                                 47
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 48 of 66 PageID #: 48




              In designing and evaluating our disclosure controls and procedures,
       management recognizes that any disclosure controls and procedures, no matter how
       well designed and operated, can provide only reasonable assurance of achieving the
       desired control objectives. In addition, the design of disclosure controls and
       procedures must reflect the fact that there are resource constraints and that
       management is required to apply its judgment in evaluating the benefits of possible
       controls and procedures relative to their costs.

               Based on management’s evaluation, our principal executive officer and
       principal financial officer concluded that our disclosure controls and procedures
       are designed to, and are effective to, provide assurance at a reasonable level that
       the information we are required to disclose in reports that we file or submit under
       the Exchange Act is recorded, processed, summarized and reported within the time
       periods specified in Securities and Exchange Commission rules and forms, and that
       such information is accumulated and communicated to our management, including
       our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow
       timely decisions regarding required disclosures.

(Emphasis added.)

       146.    Attached to the Q2 2015 10-Q were SOX Certifications signed by Defendants

Chabot and Walker, attesting to the accuracy of the Q2 2015 10-Q.

       Pacific Crest 17th Annual Global Technology Leadership Forum

       147.    The Company participated in the 17th Annual Pacific Crest Global Technology

Leadership Forum on August 10, 2015. During the forum, Defendant Ajenstat commented that,

despite many other companies entering the space occupied by Tableau, such efforts had not been

successful at challenging Tableau. Defendant Ajenstat stated, in relevant part:

       First off, I’ve been in this space for 15 years and this is probably the most exciting
       time to be in the analytics industry, there is so much innovation, so many different
       companies coming up with new and exciting capabilities that will help customers
       all over the world. What’s been really interesting in the past year is how the mega
       vendors, the Microsofts and SAPs of the world have really come about in this
       space. That strategy for them hasn’t necessarily - it’s not a new thing. We’ve been
       doing the same playbook for the last four years, whether it’s Microsoft every single
       year, Microsoft has come up with a new Tableau like capability first it was
       PowerPivot, then it with Power View, then it with Power Map, then it was
       something else and none of those has really caught on. SAP has done the same
       thing providing free Tableau like capabilities directly in the products. Cognos has
       done same thing, MicroStrategy has done the same thing. And I bring those up
       because the way that they’re trying to compete is by connecting back to their stack


                                                48
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 49 of 66 PageID #: 49




       and reiterating the old ways that has not worked and why people are looking at
       alternatives like Tableau.

(Emphasis added.)

       Citi Global Technology Conference

       148.      The Company presented at the Citi Global Technology Conference on September

10, 2015. In response to a query about the competitive landscape, Defendant Peir downplayed the

existence of competitive threats, stating, in relevant part:

       So, from a competitive standpoint, I think we can continue growing even as other
       companies are successful in this space. We see still for – because of our land and
       expand model, generally we either don’t see competition because we’ve been
       successful in part of the Company. And we’re expanding to other areas.

       Or it’s the traditional BI is the alternative. So, the – from a competitive standpoint,
       ha– we haven’t really seen the landscape change that materially from traditional
       BI, your first category. The second one, I think Qlik and other – TIPCO, we see
       less so in the market than a few years ago. But I think Qlik has been growing –
       has had healthy growth and had innovated on their products.

(Emphasis added.)

       149.      Defendant Peir continued, discussing competition in cloud analytics, stating, in

relevant part:

       Regards to Salesforce and the cloud analytics competitors, largely not seeing them
       in our deals of yet. I think with Salesforce in particular, they’re in their use case.
       Where – what we’re finding with our customers is one, their data isn’t just in the
       cloud. But it’s in the various repositories as we talked about.

       But at least in our deals, and there’s a quarterly competitive dashboard. Haven’t
       seen Salesforce really materialize on that as a – and then Microsoft, we’re also
       Seattle-based company, have seen their various generations. I guess would – we’ve
       downloaded Microsoft Power BI. And there’s – I’d say it would be easy charting
       capabilities. But the rich analytic experience and the power of our products is still
       a big difference with Microsoft.

(Emphasis added.)

       Deutsche Bank Technology Conference




                                                  49
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 50 of 66 PageID #: 50




       150.   On September 16, 2015, the Company participated in the Deutsche Bank

Technology Conference. An analyst asked about competition from Salesforce, to which Defendant

Walker responded that such competition had not yet hit the Company’s radar. The following

exchange took place during the conference:

       Analyst:

       So, Salesforce updated its analytics cloud with a new version 2. And yesterday
       they spent some time talking about the data visualization capabilities, et cetera. . . .
       Has that even hit the radar of Tableau and your reps yet when they’re out closing
       business?

       Defendant Walker:

       No. Not so much. I mean it was released last year. I think they were pricing it more
       towards their top-end customers.

(Emphasis added.)

       151.    The following exchange took place with Defendant Walker regarding competition

from Microsoft:

       Analyst:

       Let’s talk a little bit about Microsoft. They’re another big vendor that has a little
       bit of Tableau envy, and are coming out with updated cloud-based cheap Power
       BI tools to try to wedge their way into the space. Is that one hitting the radar?

       Defendant Walker:

       Yes. And so again, product release year. So, it’s definitely one of the things that I
       would think—even Gartner I think put out a thing on that last month. Without a
       doubt, people will consider it. Because it’s part of their ELAs. And so, this is the
       first time that they’ve broken it away from Excel. Traditionally their analytics have
       all been embedded in Excel.

                                                ***

       And it’s basically – it’s dashboarding. It’s creating a dashboard. So, it’s got a good
       dashboard creation. And that’s where it stops. It’s not going to necessarily go
       deeper. That doesn’t mean they will not continue to innovate on it. But in a bake-
       off with Tableau, you can do a lot more with Tableau than you could with that
       product. And so, I think that’s our approach. And that’s why we’ll continue to
       innovate and make it better. But you’ve always got to be aware and concerned of


                                                 50
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 51 of 66 PageID #: 51




        the competitive pressures, especially with somebody who spends more on
        marketing than we have in revenue.

(Emphasis added.)

        November 5, 2015 Press Release and Conference Call

        152.    On November 5, 2015, the Company issued a press release titled “Tableau Reports

Third Quarter 2015 Financial Results.” The press release noted the following highlights of the

quarter ended September 30, 2015, and quoted Defendant Chabot’s comments on the results,

stating, in pertinent part:

           Total revenue grew to $170.8 million, up 64% year over year.
           License revenue grew to $109.5 million, up 57% year over year.

                                               ***
        “I am very pleased with Tableau’s performance this quarter. We continue to
        demonstrate solid business growth as more customers embrace the Tableau way of
        analytics with great enthusiasm and success,” said Christian Chabot, Chief
        Executive Officer of Tableau Software. “As a result, we had another record quarter
        of new customer wins. More than 3,100 new customer accounts were added in Q3,
        bringing the total to more than 35,000 worldwide.”

        153.    Later that same day, the Company held a conference call with analysts and

investors. During the call, a question was posed regarding the effect of new product introductions

on the competitive landscape. In response, Defendant Chabot dismissed the significance of

competitive threats, stating, in relevant part:

        We believe the forward situation will be similar to the historical ones, which is
        many of those tools will be able to carve out some niche and be able to achieve
        some level of success with customers, but will not fundamentally change the
        dynamics of competition in business analytics platforms.

                                                  ***

        Although there has been more noise [i.e. competition], as you mentioned with
        regard to offerings of that profile, I’ll close where I began, which is we don’t see it
        fundamentally changing the competitive dynamic for Tableau.

(Emphasis added.)




                                                  51
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 52 of 66 PageID #: 52




       154.      During the call, a participant asked if customers would “kick the tires” on newly

released products competing with Tableau, and if the new releases had extended the Company’s

sales cycle. In response, Defendant Chabot stated:

       The short answer is no, in the sense that when there are new products available to
       customers, generally speaking, they don’t increase the number of things they’re
       looking at. They just change the mix of the ones they are choosing to look at.

                                               ***

       We haven’t seen a significant change there. I would add, at this point, I don’t
       predict one. Again, for the same reason, which is I think those competitive changes
       are largely about changing the mix of who’s being considered as opposed to
       fundamentally changing the way customers are evaluating product.

(Emphasis added.)

       November 9, 2015 Form 10-Q

       155.      The Company filed a quarterly report on Form 10-Q with the SEC on November 9,

2015 (the “Q3 2015 10-Q”) for the quarter ended September 30, 2015, signed by Defendant

Walker.

       156.      The Q3 2015 10-Q misleadingly characterized then existing risks related to

generating incremental license revenue from existing customers as potential risks, stating, in

relevant part:

       Our future growth also depends upon expanding sales of our products to and
       renewing license and maintenance agreements with existing customers and their
       organizations. If our customers do not purchase additional licenses or
       capabilities, our revenues may grow more slowly than expected, may not grow at
       all or may decline. Additionally, increasing incremental sales to our current
       customer base requires increasingly sophisticated and costly sales efforts that are
       targeted at senior management. There can be no assurance that our efforts would
       result in increased sales to existing customers (“upsells”), and additional revenues.
       If our efforts to upsell to our customers are not successful, our business would
       suffer.

                                               ***




                                                52
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 53 of 66 PageID #: 53




        If our customers do not renew their agreements with us, or renew on terms less
        favorable to us, our revenues may decline.

                                              ***

        If our sales cycle were to lengthen . . . events may occur during this period that
        affect the size or timing of a purchase or even cause cancellations, which may lead
        to greater unpredictability in our business and results of operations.

(Emphasis added.)

        157.   The Q3 2015 10-Q also contained an MD&A disclosure, in which the Individual

Defendants failed to disclose that the events and uncertainties known to management at the time

were having, and were reasonably likely to continue to have, a material effect on the Company’s

operating results. These included the uncertainties associated with the introduction of new,

competing products by established competitors at price points below Tableau’s.

        158.   The Q3 2015 10-Q further stated, regarding the Company’s disclosure controls,

that:

        ITEM 4. CONTROLS AND PROCEDURES

        Evaluation of Disclosure Controls and Procedures

                Under the supervision and with the participation of our principal executive
        officer and principal financial officer, our management conducted an evaluation of
        the effectiveness of the design and operation of our disclosure controls and
        procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act,
        as of the end of the period covered by this report.

               In designing and evaluating our disclosure controls and procedures,
        management recognizes that any disclosure controls and procedures, no matter how
        well designed and operated, can provide only reasonable assurance of achieving the
        desired control objectives. In addition, the design of disclosure controls and
        procedures must reflect the fact that there are resource constraints and that
        management is required to apply its judgment in evaluating the benefits of possible
        controls and procedures relative to their costs.

                Based on management’s evaluation, our principal executive officer and
        principal financial officer concluded that our disclosure controls and procedures
        are designed to, and are effective to, provide assurance at a reasonable level that
        the information we are required to disclose in reports that we file or submit under
        the Exchange Act is recorded, processed, summarized and reported within the time


                                                53
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 54 of 66 PageID #: 54




       periods specified in Securities and Exchange Commission rules and forms, and that
       such information is accumulated and communicated to our management, including
       our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow
       timely decisions regarding required disclosures.

(Emphasis added.)

       159.    Attached to the Q3 2015 10-Q were SOX Certifications signed by Defendants

Chabot and Walker, attesting to the accuracy of the Q3 2015 10-Q.

       UBS Global Technology Conference

       160.    The Company participated in the UBS Global Technology Conference on

November 17, 2015. In response to a question about competition from MicroStrategy and

Microsoft, Defendant Chabot stated, in pertinent part, as follows:

       MicroStrategy hasn’t been a competitor – a major competitor factor for us for
       many years. Their offerings to try to compete with Tableau remain fairly tied into
       their own little proprietary ecosystem that isn’t growing very fast. In fact, I think
       it’s shrinking. And so, we just – we don’t have much to say about it. We don’t –
       it’s not a big competitive concern for us.

       Microsoft, of course, is. They are a fierce competitor and a good company. We are
       Seattle-based. I mean, seemingly half of our people are married to people who work
       at Microsoft. We take them seriously. People write off Microsoft, we’re not that
       way at all. We’re a Seattle company, this never occurred to you. And we can be –
       we’ve been competing with them since the day I founded the Company. Our first
       office space was a bedroom in Capitol Hill in Seattle, a few miles away from
       Microsoft. So, they’ve always been a competitor to us.

       And luckily, they have spent most of that decade fumbling around, by the way
       they would tell you that, I’m not trying to – I mean, they had what was it, the Point
       of service and then performance point, and then some share point integration play
       with their BI solution and then they went to Power Query and then, oops we didn’t
       mean that, we meant Power BI and then literally your mind spins trying to keep
       track of their BI strategy. I’ll be more pointed in just bring you up to date. So, that’s
       just been the general up to date and people other than me will tell you that it’s just
       sort of the way they have behaved for the last decade. The customers are just left
       reeling and confused, and their BI products are not loved as a result.

(Emphasis added.)




                                                  54
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 55 of 66 PageID #: 55




       161.    The statements referenced in ¶¶ 112-160 above were materially false and

misleading and failed to disclose material facts necessary to make the statements made not false

and misleading. Specifically, the Individual Defendants failed to disclose that: (1) new,

aggressively-priced software introduced by competitors was causing Tableau’s customers to delay

and cancel pending license orders; (2) competitive products were lengthening Tableau’s sales

cycle and decelerating its growth rate; (3) statements about competition having little or no adverse

effect on the Company’s business understated and misrepresented the effects of competition on

Tableau; (4) based on the foregoing, the Individual Defendants lacked a reasonable basis for

positive statements about the Company’s future growth prospects; (5) the Company failed to

maintain internal controls; and (6) as a result of the foregoing, the Company’s public statements

were materially false and misleading at all relevant times.

                                      The Truth Begins to Emerge

       162.    On January 7, 2016, the Company unexpectedly disclosed that its Executive Vice

President of Sales, Kelly Wright, would be leaving Tableau by the end of the year. This sudden

personnel change signaled the instability in Tableau’s sales operations.

       163.    After markets closed on February 4, 2016, Tableau issued a press release

announcing its financial results for the quarter and year ended December 31, 2015. The press

release provided a summary of the fiscal year and quarter, stating, in relevant part:

       Fourth Quarter 2015 Financial Results:

              Total revenue grew to $202.8 million, up 42% year over year.
              License revenue grew to $133.1 million, up 31% year over year.
              International revenue grew to $53.7 million, up 63% year over year.
              Added more than 3,600 new customer accounts.
              Closed 414 transactions greater than $100,000, up 36% year over year.
              Diluted GAAP net loss per share was $0.57; diluted non-GAAP net income
               per share was $0.33.




                                                55
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 56 of 66 PageID #: 56




              Recognized a valuation allowance on deferred income tax assets of $46.7
               million.

       Fiscal Year 2015 Financial Results:

              Total revenue grew to $653.6 million, up 58% year over year.
              License revenue grew to $423.8 million, up 51% year over year.
              International revenue grew to $164.3 million, up 75% year over year.
              Added more than 12,500 new customer accounts.
              Closed 1,192 transactions greater than $100,000, up 53% year over year.
              Diluted GAAP net loss per share was $1.17; diluted non-GAAP net income
               per share was $0.62.

(Emphasis added in bold & italics.)

       164.    Regarding the valuation allowance on deferred income tax assets, the press release

stated: “We believe that it is more likely than not that the benefit from our U.S. federal and state

deferred tax assets will not be realized.”

       165.    Under applicable accounting rules, a tax valuation allowance is recorded when a

company expects that it will not be able to realize the benefits of deferred tax assets, primarily due

to a lack of sufficient expected future profits. By recording a tax valuation allowance, Tableau was

informing the marketplace that the Company believed it to be unlikely that it would be able to

generate sufficient future income to realize the benefits of its deferred tax assets.

       166.    Also on February 4, 2016, following the issuance of the press release, the Company

held a conference call with analysts and investors. During the call, Defendant Walker attempted

to attribute weakness in Tableau’s financial results to macroeconomic factors, asserting that “we

saw some softness in spending, especially in North America.”

       167.    However, Defendant Chabot admitted that competition was adversely impacting

the Company’s business, stating, in relevant part:

       Over the years, the competitive dynamic has become more crowded and difficult.
       Tableau and a few other companies have pioneered this new way of visual analytics
       that I described earlier. And a lot of people caught gotten notice. So, there are more



                                                  56
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 57 of 66 PageID #: 57




       and more companies with offerings in the arena. So, it has gotten thicker and
       thicker over the years, so to speak.

(Emphasis added.)

       168.    The announcement that Tableau was recognizing a valuation allowance on deferred

income tax assets, combined with the Company’s disclosure that it expected the Company’s 2016

first quarter revenue growth rate to decline to approximately 25% on a year-over-year basis to

$160-165 million (down from revenue growth rates of 75%, 65%, 64% and 42% during the first,

second, third and fourth quarters of 2015, respectively), revealed that aggressively priced offerings

by competitors were having a materially adverse effect on Tableau’s business.

       169.    On this news, the price of Tableau stock dropped $40.42 per share, or nearly 50%,

from the previous day’s closing price of $81.75 per share, to close at $41.33 per share on February

5, 2016.

       170.    The price of Tableau stock continued to drop, falling an additional 9.9% and closing

at $37.22 on February 8, 2016, the next trading day following February 5, 2016.

       171.    Securities analysts also cut their price targets on Tableau’s common stock, issuing

reports that noted, inter alia, Tableau’s “big growth deceleration;” a “specter of increasing

competition and potential saturation in Tableau’s customer base;” and that analysts were “not

convinced” the Company’s significant growth deceleration was due to macroeconomic factors.

                                               The Merger

       172.    Years later, on June 9, 2019, Tableau entered into the Merger Agreement with

Salesforce and Sausalito Acquisition Corp. Pursuant to the Merger Agreement, Salesforce would

acquire all outstanding shares of Tableau stock, and would exchange each acquired share of

Tableau stock for 1.103 shares of Salesforce stock.




                                                 57
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 58 of 66 PageID #: 58




       173.    The Merger was completed on August 1, 2019, on which date Salesforce acquired

all of the outstanding capital stock of Tableau, and Tableau became a wholly-owned subsidiary of

Salesforce.

       174.    That same day, in connection with the Merger, each member of Tableau’s Board

resigned, except for non-party Selipsky, who remained as Tableau’s CEO.

       175.    Subsequently, on August 12, 2019, Tableau’s stock ceased trading on the NYSE.

                                  DAMAGES TO TABLEAU

       176.    As a direct and proximate result of the Individual Defendants’ conduct, Tableau is

losing and expending many millions of dollars.

       177.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against Tableau, its former CEO, its former CFO, its former Chief

Development Officer, and its former Chief Scientist, any internal investigations, and amounts paid

to outside lawyers, accountants, and investigators in connection thereto.

       178.    Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company.

       179.    As a direct and proximate result of the Individual Defendants’ conduct, Tableau

has also suffered and will continue to suffer a loss of reputation and goodwill that will plague the

Company in the future due to the Company’s and their misrepresentations and the Individual

Defendants’ breaches of fiduciary duties and unjust enrichment.

                                DERIVATIVE ALLEGATIONS

       180.    Plaintiff brings this action derivatively and for the benefit of Tableau and Salesforce

to redress injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches




                                                 58
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 59 of 66 PageID #: 59




of their fiduciary duties as directors, officers, and controlling shareholders of Tableau, unjust

enrichment, as well as the aiding and abetting thereof.

        181.    Tableau and Salesforce are named solely as nominal parties in this action. This is

not a collusive action to confer jurisdiction on this Court that it would not otherwise have.

        182.    Plaintiff is a Salesforce shareholder, and he has been a Salesforce shareholder

continuously since the Merger. Prior to the Merger, and at all relevant times, Plaintiff was

continuously a shareholder of Tableau. Plaintiff will adequately and fairly represent the interests

of Tableau and Salesforce in enforcing and prosecuting their rights, and, to that end, has retained

competent counsel, experienced in derivative litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        183.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        184.    A pre-suit demand on the Board of Salesforce is futile and, therefore, excused. At

the time of filing of this action, the Parent Board consists of the following 11 individuals: non-

parties Marc Benioff, Parker Harris, Craig Conway, Alan Hassenfeld, Neelie Kroes, Colin Powell,

Sanford Robertson, John V. Roos, Robin Washington, Maynard Webb, and Susan Wojcicki (the

“Directors”). Plaintiff needs only to allege demand futility as to six of the eleven directors that

were on the Parent Board at the time this action was commenced.

        185.    Demand is excused as to all of the Directors because each one of them, acting

collectively, caused Salesforce to acquire Tableau at an unfairly low price because of the

substantial damage the Individual Defendants had inflicted on Tableau, which renders the

Directors unable to impartially investigate the charges and decide whether to pursue action against

the Individual Defendants or any other perpetrators of the scheme described herein.




                                                 59
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 60 of 66 PageID #: 60




       186.    Demand is further excused as to all of the Directors because each of the Directors

approved an indemnification provision in the Merger Agreement immunizing all of the Individual

Defendants from liability in connection with the scheme described herein. Pursuant to Section 7.4

of the Merger Agreement, the Individual Defendants, along with all other current and former

officers, directors and employees of the Company will be indemnified and held harmless “against

any costs or expenses . . . judgments, fines, losses, claims, damages, liabilities and amounts paid

in settlement in connection with any actual or threatened claim, action, investigation, suit or

proceeding in respect of acts or omissions occurring or alleged to have occurred at or prior to the

Effective Time.” The Merger Agreement defines the “Effective Time” as the date and time at

which the Merger became effective.

       187.    Accordingly, under the Merger Agreement, the Individual Defendants cannot be

held liable for any of their intentional or reckless misconduct alleged herein. In other words, the

Individual Defendants will receive home-free tickets. Thus, in exchange for obtaining Tableau at

a discounted price, the Directors engaged in a scheme to protect the Individual Defendants from

liability in connection with the misconduct discussed herein and therefore, are incapable of

considering a demand against the Individual Defendants with disinterestedness.

       188.    Given the Individual Defendants’ complete absolution of any wrongdoing in the

face of so much wrongdoing as alleged herein, Section 7.4 of the Merger Agreement evidences

that the Merger Agreement was entered into in bad faith and to deprive the Company of its claims

against the Individual Defendants.

       189.    Indeed, the terms of the Merger Agreement favored the Individual Defendants at

the expense of the Company’s own shareholders, so much so that three lawsuits were brought

against the Company and certain of the Individual Defendants by shareholders of the Company




                                                60
     Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 61 of 66 PageID #: 61




challenging the adequacy of the merger consideration as undervaluing the Company in July 2019.12

The Directors chose to resolve these claims by way of settlement in the fiscal quarter ended

October 31, 2019.

         190.    Additional reasons that demand on the Board is futile follow.

         191.    Tableau has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against the

Individual Defendants or others who were responsible for that wrongful conduct to attempt to

recover for Tableau any part of the damages Tableau suffered and will continue to suffer thereby.

Thus, any demand upon the Directors would be futile.

         192.    The acts complained of herein constitute violations of fiduciary duties owed by

Tableau’s officers and directors, and these acts are incapable of ratification.

         193.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, certainly at least six of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Parent Board is excused as futile.

                                           FIRST CLAIM

                Against the Individual Defendants for Breach of Fiduciary Duties

         194.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

         195.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Tableau’s business and affairs.



12
   These actions are captioned O’Brien v. Tableau Software, Inc. et al, Case No. 1:19-CV-06447,
filed in the United States District Court for the Southern District of New York; Stein v. Tableau
Software, Inc. et al, Case No. 1:19-CV-01289, and Curtis v. Tableau Software, Inc. et al, 1:19-
CV-01290; both filed in the United States District Court for the District of Delaware. All three
actions were dismissed in August 2019.


                                                  61
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 62 of 66 PageID #: 62




        196.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

        197.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Tableau.

        198.    In breach of their fiduciary duties owed to Tableau, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose that: (1) new, aggressively-priced software

introduced by competitors was causing Tableau’s customers to delay and cancel pending license

orders; (2) competitive products were lengthening Tableau’s sales cycle and decelerating its

growth rate; (3) statements about competition having little or no adverse effect on the Company’s

business understated and misrepresented the effects of competition on Tableau; (4) based on the

foregoing, the Individual Defendants lacked a reasonable basis for positive statements about the

Company’s future growth prospects; (5) the Company failed to maintain internal controls; and (6)

as a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times.

        199.    The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.




                                                62
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 63 of 66 PageID #: 63




       200.    In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure controls and procedures, and internal

controls.

       201.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Tableau’s securities

and disguising insider sales.

       202.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of

Tableau’s securities and engaging in insider sales.

       203.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.




                                                  63
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 64 of 66 PageID #: 64




       204.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Tableau has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       205.    Plaintiff on behalf of Tableau and Salesforce has no adequate remedy at law.

                                           SECOND CLAIM

                    Against Individual Defendants for Unjust Enrichment

       206.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       207.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Tableau.

       208.    The Individual Defendants received bonuses, stock options, or similar

compensation from Tableau that was tied to the performance or artificially inflated valuation of

Tableau, or received compensation that was unjust in light of the Individual Defendants’ bad faith

conduct.

       209.    Plaintiff, as a shareholder and a representative of Tableau, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, excessive compensation, including any performance-based or valuation-based

compensation, obtained by the Individual Defendants due to their wrongful conduct and breach of

their fiduciary and contractual duties.

       210.    Plaintiff on behalf of Tableau and Salesforce has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:


                                                64
  Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 65 of 66 PageID #: 65




               (a)     Declaring that Plaintiff may maintain this action on behalf of Tableau and

Salesforce, and that Plaintiff is an adequate representative of Tableau and Salesforce;

               (b)     Declaring that each of the Individual Defendants breached or aided and

abetted the breach of their fiduciary duties to Tableau;

               (c)     Determining and awarding to Tableau the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

               (d)     Directing Tableau and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Tableau from a repeat of the damaging events described herein,

including, but not limited to, the following actions as may be necessary to ensure proper corporate

governance policies:

                     1. a proposal to strengthen the supervision of the Company’s operations; and

                     2. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)     Awarding Tableau restitution from each of the Individual Defendants;

               (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.




                                                 65
 Case 1:20-cv-00467-SB Document 1 Filed 04/02/20 Page 66 of 66 PageID #: 66




Dated: April 2, 2020                      Respectfully submitted,

Of Counsel:                               FARNAN LLP

                                          /s/ Michael J. Farnan
THE BROWN LAW FIRM, P.C.                  Brian E. Farnan (Bar No. 4089)
Timothy Brown                             Michael J. Farnan (Bar No. 5165)
240 Townsend Square                       919 N. Market St., 12th Floor
Oyster Bay, NY 11771                      Wilmington, DE 19801
Telephone: (516) 922-5427                 Telephone: (302) 777-0300
Facsimile: (516) 344-6204                 Facsimile: (302) 777-0301
Email: tbrown@thebrownlawfirm.net         Email: bfarnan@farnanlaw.com
                                          Email: mfarnan@farnanlaw.com
THE ROSEN LAW FIRM, P.A.
Phillip Kim
275 Madison Avenue
New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827
Email: pkim@rosenlegal.com                Attorneys for Plaintiff




                                     66
